Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT

 

among

 

LTC GLOBAL, INC.,

as Buyer,

 

and

 

UNITED INSURANCE GROUP AGENCY, INC.,

the Company

 

and

 

PENN TREATY AMERICAN CORPORATION,

as Seller

 

 

Dated as of November 5, 2008

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Table of Contents

Page

ARTICLE 1 DEFINITIONS

1

ARTICLE 2 PURCHASE AND PURCHASE PRICE

10

 

2.1 Purchase and Sale

10

 

2.2 Purchase Price

10

ARTICLE 3 CLOSING

10

 

3.1 Closing Date

10

 

3.2 Payment on the Closing Date; Subsequent Payments

10

 

3.3 Buyer’s Additional Closing Date Deliveries

11

 

3.4 Seller’s Closing Date Deliveries

11

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

13

 

4.1 Organization; Qualification; Good Standing

13

 

4.2 Authorization for Agreement

13

 

4.3 Enforceability

14

 

4.4 Capitalization; Subsidiaries and Affiliates

14

 

4.5 Matters Affecting Shares; Title to Shares

15

 

4.6 No Conflicts

15

 

4.7 No Proceedings

16

 

4.8 Financial Statements

16

 

4.9 Liabilities and Obligations

16

 

4.10 Taxes

16

 

4.11 Licenses

18

 

4.12 Real Property

19

 

4.13 Title to Property

20

 

4.14 Tangible Personal Property

20

 

4.15 Intellectual Property

20

 

4.16 Contracts

21

 

4.17 Employees and Labor Relations

23

 

4.18 Benefit Plans

24

 

4.19 Absence of Certain Changes

26

 

4.20 Environmental Matters

27

 

4.21 Accounts Receivable

28

 

4.22 No Default, Violation or Litigation

28

 

4.23 Agency Operation

29

 

4.24 Regulatory Filings

30

 

4.25 Producers

30

 

4.26 Commission Rights

30

 

4.27 Insurance Contract(s)

31

 

4.28 Insurance on the Company

31

 

4.29 Transactions with Affiliates

32

 

4.30 Entire Business

32

 

 

 

i

 

--------------------------------------------------------------------------------



 

4.31 Accounts

32

 

4.32 Chief Executive Office

32

 

4.33 Advances, Loans or Extensions

32

 

4.34 Solvency

32

 

4.35 Fairness of Consideration

32

 

4.36 Creditors

33

 

4.37 Brokers

33

 

4.38 Commission Income

33

 

4.39 Information Security

33

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER

33

 

5.1 Organization of Buyer

33

 

5.2 Authority of Buyer

33

 

5.3 No Conflicts

33

 

5.4 Brokers

34

 

5.5 Financing

34

ARTICLE 6 ACTION PRIOR TO THE CLOSING DATE

34

 

6.1 Preserve Accuracy of Representations and Warranties

34

 

6.2 Consents of Third Parties; Governmental Approvals

34

 

6.3 Investigation by Buyer

35

 

6.4 Operations Prior to the Closing Date

35

 

6.5 Employee Matters

35

 

6.6 Certain Restrictions

36

 

6.7 No Impairment of Commission Rights

38

 

6.8 No Negotiation

38

 

6.9 Update of Schedules

39

 

6.10 Indebtedness and Selling Expenses

39

ARTICLE 7 ADDITIONAL AGREEMENTS

39

 

7.1 Apportionment of Taxes

40

 

7.2 Transfer Taxes

40

 

7.3 Post-Closing Remittances

40

 

7.4 Public Announcements

40

 

7.5 Confidentiality; Non-Solicitation

41

 

7.6 Cooperation in Transition and Transfer of Data

41

 

7.7 Assignments and Consents

41

 

7.8 Severance Policies

43

 

7.9 Escrow Agreement

43

 

7.10 Further Assurances

43

ARTICLE 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

43

 

8.1 Representations and Warranties

43

 

8.2 Performance

43

 

8.3 No Material Adverse Change

43

 

8.4 Closing Certificate

43

 

8.5 Orders and Laws

43

 

8.6 Regulatory Consents and Approvals

44

 

8.7 Third Party Consents

44

 

8.8 Licenses

44

 

 

 

ii

 

--------------------------------------------------------------------------------



 

8.9 Deliveries

44

 

8.10 Casualty

44

 

8.11 Affiliate Transactions

44

ARTICLE 9 CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

44

 

9.1 Representations and Warranties

44

 

9.2 Performance

45

 

9.3 Officers’ Certificate

45

 

9.4 Orders and Laws

45

 

9.5 Regulatory Consents and Approvals

45

 

9.6 Deliveries

45

ARTICLE 10 INDEMNIFICATION

45

 

10.1 Indemnification by the Seller

45

 

10.2 Indemnification by Buyer

46

 

10.3 Survival of Representations and Warranties; Limitations

47

 

10.4 Indemnification Procedures

48

 

10.5 Treatment of Indemnification Payments

50

 

10.6 Payment

50

 

10.7 Exclusive Remedy

50

ARTICLE 11 GENERAL PROVISIONS

50

 

11.1 Notices

50

 

11.2 Successors and Assigns

51

 

11.3 Entire Agreement; Amendments

51

 

11.4 Interpretation

51

 

11.5 Waivers

52

 

11.6 Partial Invalidity

52

 

11.7 Execution in Counterparts

52

 

11.8 Governing Law

52

 

11.9 Payment of Expenses

52

 

11.10 No Strict Construction

52

 

 

Exhibit A

Seller Note

Exhibit B

Pledge Agreement

Exhibit C-1

PT Insurers Assignment of Commission Rights

Exhibit C-2

CNA Assignment of Commission Rights

Exhibit C-3

UHC Assignment of Commission Rights

Exhibit C-4

Aegon Assignment of Commission Rights

Exhibit C-5

BCBSM Assignment of Commission Rights

 

 

 

 

iii

 

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of November 5, 2008, among United Insurance
Group Agency, Inc. a Michigan corporation (the “Company”), LTC Global, Inc., a
Nevada corporation (“Buyer”), and Penn Treaty American Corporation, a
Pennsylvania corporation (the “Seller”).

WHEREAS, the Seller owns all of the issued and outstanding shares of capital
stock of the Company (the “Shares”); and

WHEREAS, the Seller desires to sell to Buyer and Buyer desires to purchase from
the Seller all of the Shares, all on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and intending to be legally bound, it is hereby agreed
among the parties hereto as follows:

ARTICLE 1

DEFINITIONS

In this Agreement, the following terms have the meanings specified or referred
to in this Article 1 and shall be equally applicable to both the singular and
plural forms. Any agreement referred to below shall mean such agreement as
amended, supplemented and modified from time to time to the extent permitted by
the applicable provisions thereof and by this Agreement.

“Accounts Receivable” means all accounts receivable and all notes, bonds and
other evidences of indebtedness of and rights to receive payments of any kind,
including all accounts receivable arising from Commission Rights, notes
receivable from customers, vendor credits and all other obligations with respect
to sales of goods or services whether or not evidenced by a note and including
any rights with respect to any third party collection procedures.

“Aegon Companies” has the meaning specified in Section 7.7(b)(iii).

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with such Person. For purposes of this definition,
control of a Person means the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities or by Contract or otherwise and, in any event and
without limitation of the previous sentence, any Person owning ten percent (10%)
or more of the voting securities of a second Person shall be deemed to control
that second Person.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign Income Tax law).

“Agreement” means this Stock Purchase Agreement, as the same may be amended and
supplemented from time to time.

 

 

--------------------------------------------------------------------------------



“Applicable Interest Rate” means the rate of interest published by the Wall
Street Journal as the prime rate on the last publication date immediately before
the date of determination plus two percent (2%).

“Assignment of Commissions” means, with respect to Commission Rights, an
assignment executed by the Company, any of its Subsidiaries or any of their
respective Affiliates, as the case may be, Buyer or its Affiliates and the
related Insurance Company, in a form reasonably acceptable to Buyer (unless
otherwise provided).

“Audits” has the meaning specified in Section 4.10(d).

“Balance Sheet” means the consolidated balance sheet of the Company as of
September 30, 2008, included in Schedule 4.8.

“Basket” has the meaning specified in Section 10.3(c).

“BCBSM” has the meaning specified in Section 7.7(b)(iv).

“Benefit Plan” means any bonus, incentive compensation, deferred compensation,
pension, profit sharing, retirement, supplemental retirement, stock purchase,
stock option, stock ownership, stock appreciation rights, phantom stock, leave
of absence, layoff, vacation or sick day or dependent care, legal services,
cafeteria, life, health, accident, disability, workmen’s compensation,
supplemental unemployment benefit, or other insurance, severance, separation or
other employee benefit plan, program, agreement, practice, policy or arrangement
of any kind, whether written or oral, or whether for the benefit of a single
individual or more than one individual including, but not limited to, any
“employee benefit plan” within the meaning of Section 3(3) of ERISA, established
or to which contributions have at any time been made by the Company or any of
its Subsidiaries, or any predecessor, or under which any employee, former
employee or director of the Company or any of its Subsidiaries or any
beneficiary thereof is covered, is eligible for coverage or has benefit rights.

“Business” means the business carried on by the Company and its Subsidiaries on
or prior to the date hereof which includes acting as an agent for the sale of
life and health insurance.

“Business Day” means any day, other than a Saturday or Sunday, on which banks in
New York City are open for business.

“Buyer” has the meaning specified in the first paragraph of this Agreement.

“Buyer Group Member” means Buyer and its Affiliates, the Company and its
Affiliates (after the Closing) and their respective directors, officers,
employees, agents, attorneys and consultants and their successors and assigns.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any successor
statutes, and the rules and regulations promulgated thereunder.

“Closing” has the meaning specified in Section 3.1.

 

 

 

2

 

--------------------------------------------------------------------------------



“Closing Date” has the meaning specified in Section 3.1.

“CNA Companies” has the meaning specified in Section 7.7(b)(i).

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended and supplemented from time to time, or any
successors thereto.

“Commission Rights” means any and all right, title and interest of the Company,
any of its Subsidiaries or any of their respective officers or directors in or
to any commission payments or other compensation payable by any Insurance
Company or any other insurance company including, but not limited to, any right
to receive first year, new, renewal, contingent or override commission payments,
overage, bonuses, service fees or other similar payments either received or due
and owing from any party in connection with the solicitation, sale, production,
administration, or servicing of insurance, annuities or investment products.

“Company” has the meaning specified in the first paragraph of this Agreement.

“Confidential Customer Information” means any information pertaining to
customers, including but not limited to names, addresses, phone numbers, Social
Security numbers, consumer reports, information derived from consumer reports
and compilations of such records, individual and personally identifiable
demographic information, individual and personally identifiable mental or
physical health information, individual and personally identifiable behavioral
information, and or other personally identifiable information.

“Confidential Information” means non-public information concerning financial
data, strategic business plans, customer lists, Confidential Customer
Information, information relating to governmental relations, discoveries,
practices, processes, methods, marketing plans and other material non-public,
proprietary and confidential information of the Company and its Subsidiaries
that, in any case, is not otherwise generally available to the public and has
not been disclosed by the Company to a third party under no duty of secrecy or
confidentiality to any Person.

“Consent” means all consents, assignments or other instruments from the landlord
under the Amended and Restated Lease, dated May 24, 2007, by and between the
Company and MCOP#2 LLC, as amended, necessary to avoid any breach, default or
violation of such lease as a result of the consummation of the transactions
contemplated by this Agreement.

“Contracts” means, with respect to any Person, any indentures, indebtedness,
contracts, leases, agreements, instruments, licenses, undertakings and other
commitments, whether written or oral, to which such Person is a party or by
which such Person or such Person’s properties are bound.

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, provincial, local or other court or tribunal or any
administrative body and any award in any arbitration proceeding.

 

 

 

3

 

--------------------------------------------------------------------------------



“Employment and Withholding Taxes” means all federal, state, provincial, local,
foreign or other employment, unemployment insurance, social security,
disability, workers’ compensation, payroll, health care or other similar Taxes,
and all Taxes required to be withheld by or on behalf of the Company and any of
its Subsidiaries in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other party, in each case, on
or in respect of the Business or assets thereof.

“Encumbrance” means any lien (including any Tax lien), claim, encumbrance,
charge, security interest, mortgage, pledge, easement, option, conditional sale
or other title retention agreement, defect in title, covenant or any other
restriction of any kind or nature, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership, and
any rights or privileges capable of becoming any of the foregoing.

“Environmental Laws” means all Requirements of Law or Court Orders addressing or
relating to the environment, the protection of the environment, health or safety
(including occupational health and safety), product safety, product liability
and generation, storage, transportation, handling, recycling and disposal of
Hazardous Substances, including but not limited to the Clean Air Act (42 U.S.C.
§ 7401 et seq.), Clean Water Act (42 U.S.C. § 1251 et seq.), CERCLA, OSHA and
RCRA and any state equivalent or counterpart thereof, whether now existing or
hereafter adopted or amended, and applicable common law relating thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, any amendment
thereto, any successor statute, and any regulations promulgated thereunder.

“Escrow Agent” has the meaning specified in Section 3.2(c).

“Escrow Agreement” has the meaning specified in Section 3.2(c).

“Escrow Amount” has the meaning specified in Section 3.2(c).

“Expenses” means any and all costs, fees and expenses incurred in connection
with investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including, without
limitation, court filing fees, court costs, arbitration fees or costs, witness
fees, and fees and disbursements of legal counsel, paralegals, investigators,
expert witnesses, accountants and other professionals) and shall include those
incurred in connection with the enforcement of this Agreement, including without
limitation the indemnification provisions of Article 10.

“Financial Statements” has the meaning specified in Section 4.8.

“Fundamental Representations” has the meaning specified in Section 10.3(b).

“GAAP” means United States generally accepted accounting principles which are
applicable as at the date on which any calculation made hereunder is to be
effective or as at the date of any financial statements referred to herein.

“Governmental Body” means any foreign, federal, state, provincial, regional,
municipal, local or other governmental or administrative authority or regulatory
body.

 

 

 

4

 

--------------------------------------------------------------------------------



“Hazardous Substance” means any waste (including, without limitation,
non-hazardous waste), pollutant, contaminant, dangerous goods, material or
substance which is or may be dangerous, hazardous or toxic, or which could
otherwise pose a risk to health, safety or the environment or which is
regulated, prohibited or controlled pursuant to or the subject of any
Environmental Laws.

“Income Tax” shall mean any Tax based upon or computed with respect to net
income or profits.

“Indebtedness” means, with respect to any Person (whether contingently or
otherwise, as obligor or guarantor), without duplication: (i) indebtedness for
borrowed money or indebtedness issued or incurred in substitution or exchange
for indebtedness for borrowed money; (ii) all obligations evidenced by
debentures, notes, bonds, mortgages or other debt instruments, debt securities
or similar instruments; (iii) obligations of such Person as lessee under any
leases which are required to be capitalized in accordance with GAAP, (iv) all
purchase money obligations of such Person, (v) obligations under any performance
bond or letter of credit, but only to the extent drawn or called prior to the
Closing, (vi) any and all obligations, whether issued or assumed, contingent or
otherwise with respect to the deferred purchase price of equity interests,
assets or any other property, including in the form of unpaid earn-outs; (vii)
guarantees with respect to any indebtedness of any other Person of a type
described in clauses (i) through (vi) above and (viii) for clauses (i) through
(vi) above, all accrued interest thereon, if any, and any termination fees,
prepayment penalties, “breakage” cost or similar payments associated with the
repayments or termination of such Indebtedness on the Closing Date.

“Indemnification Claim Notice” has the meaning specified in Section 10.4(a).

“Indemnified Party” has the meaning specified in Section 10.4(a).

“Indemnifying Party” has the meaning specified in Section 10.4(a).

“Indemnity Cap” has the meaning specified in Section 10.3(d).

“Initial Purchase Price” has the meaning specified in Section 2.2.

“Installment Purchase Price” has the meaning specified in Section 2.2.

“Insurance Company(ies)” means, collectively, the insurance companies listed in
Schedule 4.27.

“Insurance Contract(s)” means, with respect to any of the Commission Rights, all
contracts and agreements between the Company (and/or its Affiliates) and the
applicable Insurance Company which provide for or in any way address or affect
such Commission Rights.

“Insurance Policies” means all insurance policies the sale or renewal of which
gave rise to the Commission Rights. The term “Insurance Policy” means any of the
Insurance Policies, as the usage dictates.

 

 

 

5

 

--------------------------------------------------------------------------------



“Intellectual Property” means all of the following owned by, issued to, or
licensed to the Company and/or its Subsidiaries or used in connection with or
relating to the operation of the Business, along with all associated income,
royalties, damages and payments due from or payable by any third party
(including, without limitation, damages and payments for past, present, or
future infringements or misappropriations thereof), all other associated rights
(including, without limitation, the right to sue and recover for past, present,
or future infringements or misappropriations thereof), and any and all
corresponding rights that, now or hereafter, may be secured throughout the
world: (i) patents, patent applications, patent disclosures and inventions
(whether or not patentable and whether or not reduced to practice) and any
reissues, continuations, continuations-in-part, divisions, extensions or
reexaminations thereof; (ii) trademarks, service marks, trade dress, logos,
slogans, trade names, corporate names and business names and any derivation of
any of the foregoing and all registrations and applications for registration
thereof, together with all goodwill associated therewith; (iii) copyrights and
works of authorship, and all registrations and applications for registration
thereof; (iv) computer software (including, without limitation, data, data bases
and related documentation); (v) trade secrets, confidential information, and
proprietary data and information (including, without limitation, compilations of
data (whether or not copyrighted or copyrightable), ideas, formulae,
compositions, blends, processes, know-how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, improvements, proposals, technical data,
financial and accounting data, business and marketing plans, and customer lists,
customer and policy information, pricing information, commission schedules,
Producer information, claims history and related information; (vi) all other
intellectual property rights; and (vii) all copies and tangible embodiments of
the foregoing (in whatever form or medium), including, without limitation, in
the case of each of the foregoing items (i) through (vi), the items set forth in
Schedule 4.15.

“Knowledge” with respect to an individual means that an individual shall be
deemed to have knowledge of a particular fact or other matter if (a) that
individual is actually aware of that fact or matter, or (b) a reasonably prudent
individual could be expected to discover or otherwise become aware of that fact
or matter in the course of conducting a reasonable investigation regarding the
accuracy of any representation, warranty or other statement contained in this
Agreement to which the qualification of Knowledge applies.

With respect to a Person, other than an individual, such Person shall be deemed
to have Knowledge of a particular fact or other matter if a director, officer or
manager of that Person has Knowledge of that fact or other matter.

“Leased Real Property” means all real property leased or subleased by the
Company or any of its Subsidiaries together with any options to purchase the
underlying property and leasehold improvements thereon, and all other rights,
subleases, licenses, permits, deposits and profits appurtenant to or related to
such leases and subleases.

“Legal Proceeding” means any action, suit, arbitration, claim or investigation
by or before any Governmental Body, any arbitration or alternative dispute
resolution panel, or any other legal, administrative or other proceeding.

 

 

 

6

 

--------------------------------------------------------------------------------



“Licenses” means all licenses, permits, certificates of authority, variances,
authorizations, approvals, registrations, franchises, orders and similar
consents issued by any Governmental Body or other Person.

“Losses” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, damages, expenses (including, without
limitation, costs of investigation and reasonable attorneys’, accountants’ and
other professionals’ fees), deficiencies or other charges (together with
interest and penalties thereon, if any). Losses will not include punitive
damages unless such punitive damages are awarded to an unaffiliated third party.

“LTCi” means Long Term Care insurance.

“Major Representations” means the representations and warranties set forth in
Sections 4.10 (Taxes), 4.18 (Benefit Plans) and 4.20 (Environmental Matters).

“Material Adverse Change” means any change, effect, event, occurrence, state of
facts or development (an “Event”) that materially adversely affects the assets,
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole; provided, however, that a “Material Adverse
Change” shall not include any Events directly or indirectly resulting from: (i)
changes or conditions generally affecting the businesses or industries in which
the Company and its Subsidiaries operate, to the extent such changes or
conditions do not disproportionately impact the Company and its Subsidiaries,
taken as a whole, (ii) condition of or changes in general economic or regulatory
conditions (including calamities, the outbreak or escalation of hostilities or
acts of war or terrorism), to the extent such conditions do not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
(iii) changes or conditions generally affecting the financial, securities or
credit markets, to the extent such changes or conditions do not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
(iv) any failure, in and of itself, by the Company to meet any projections,
forecasts, revenue or earnings estimates for any period ending on or after the
date of this Agreement (it being understood that the facts or occurrences giving
rise to or contributing to such failure that are not otherwise excludable may be
deemed to constitute, or be taken into account in determining whether there has
been or will be, a Material Adverse Change), (v) changes in GAAP, applicable law
or accounting standards (or interpretations thereof) or accounting estimates of
existing contingent liabilities under GAAP, (vi) any litigation arising from
allegations of a breach of fiduciary duty relating to this Agreement, or (vii)
changes in any analyst’s recommendations, any corporate default or equivalent
credit ratings (whether by Moody’s, Standard & Poor’s or other recognized credit
rating agencies) or any other recommendations or ratings as to Company or
Seller, as the case may be, or their respective Subsidiaries (including, in and
of itself, any failure to meet analyst projections).

“OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§651 et seq.,
any amendment thereto, any successor statute, and any regulations promulgated
thereunder.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or Governmental Body.

 

 

 

7

 

--------------------------------------------------------------------------------



“Pledge Agreement” has the meaning specified in Section 3.2(a).

“Pre-Closing Taxes” has the meaning specified in Section 7.1.

“Proceeding” has the meaning specified in Section 10.4(a).

“Producer” means each agent, general agent, broker, employee, consultant,
producer, financial institution and other Person which markets products by,
through or on behalf of the Company or any of its Subsidiaries.

“PT Insurers” means, collectively, Penn Treaty Network America Insurance
Company, American Network Insurance Company and American Independent Network
Insurance Company.

“Purchase Price” means an amount equal to the sum of the Initial Purchase Price,
the Installment Purchase Price and the amount payable pursuant to the terms of
the Seller Note.

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§6901 et
seq., any amendment thereto, any successor statute, and any regulations
promulgated thereunder.

“Release” means any spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, leaching, dumping, disposing or dispersion, or threat
thereof, of a Hazardous Substance into the indoor or outdoor environment or into
or out of any personal or real property, including the movement of Hazardous
Substances through or in the air, soil, surface water or groundwater, and the
abandonment or discarding of tanks, drums, barrels, containers, and other
receptacles which contain or contained a Hazardous Substance.

“Requirements of Law” means any laws, statutes, regulations, rules, codes,
by-laws, guidelines, directives, standards, policies, interpretations, orders,
decrees or ordinances and other requirements enacted, adopted, issued or
promulgated by any Governmental Body.

“Representatives” has the meaning specified in Section 6.3.

“Seller” has the meaning specified in the first paragraph of this Agreement.

“Seller Group Member” means the Seller and its Affiliates and their respective
directors, officers, employees, agents, attorneys and consultants and their
successors and assigns.

“Seller Note” has the meaning specified in Section 2.2.

“Selling Expenses” means all costs, fees and expenses of the Company, or
incurred by the Company on behalf of any of its stockholders, in each case
incurred in connection with the consummation of the transactions contemplated
hereby (whether incurred prior to or after the date hereof) including, without
limitation, (a) any brokerage fees, commissions, finders’ fees, investment
banking fees or financial advisory fees, (b) the fees and expenses of advisors
and consultants and (c) all bonuses and similar payments related to the sale of
the Company, including any deferred compensation and vested severance
obligations.

 

 

 

8

 

--------------------------------------------------------------------------------



“Shares” has the meaning specified in the first recital of this Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair market value of the property of such Person is greater than
the total amount of its liabilities, (b) the present fair salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person neither believes nor reasonably should believe that it
will incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute an unreasonably small amount of capital.

“Straddle Period” has the meaning specified in Section 7.1.

“Subsidiary” means, with respect to any Person, any other Person of which
securities or other ownership interests having ordinary voting power to select a
majority of the board of directors or other individuals serving similar
functions are at the time directly or indirectly owned or controlled by such
Person.

“Tangible Personal Property” means all furniture, fixtures, equipment,
machinery, vehicles, spare parts and supplies, computers and related equipment,
telephones and related equipment and all other tangible personal property,
including any of the foregoing which have been purchased subject to any
conditional sales or title retention agreement in favor of any other Person.

“Taxes” means (A) all federal, state, local, municipal, territorial or foreign
or other taxes, imposts, rates, levies, assessments and government fees, charges
or dues levied, assessed or imposed against the Company, any of its Subsidiaries
or the Business, including all income, capital gains, sales, excise, use,
property, capital, goods and services, business transfer, value added,
Employment and Withholding Taxes, privilege, franchise, license and school taxes
and custom and import duties, whether disputed or not and whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return, and includes all interest, fines, penalties, or additions to tax with
respect thereto, (B) any liability for the payment of any amounts of the type
described in clause (A) as a result of any Person being or ceasing to be a
member of an Affiliated Group or being included or required to be included in
any Tax Return related thereto and (C) any liability of the Company for the
payment of any amounts of the types described in clauses (A) or (B) as a result
of any express or implied obligation to indemnify, assume or succeed to the
liability of any other Person under any Contract (including tax sharing
agreements), pursuant to any Requirements of Law or otherwise.

“Tax Return” means any return, report, form, election, notice or similar
statement required to be filed with respect to any Taxes (including any related
or supporting schedules, statements, exhibits, attachments or information with
respect thereto), including, without limitation, any information return, claim
for refund, amended return and declaration of estimated Tax.

“Taxing Authority” means any federal, state, provincial, local, foreign or other
Governmental Body responsible for any Tax.

 

 

 

9

 

--------------------------------------------------------------------------------



“Transfer Taxes” has the meaning specified in Section 7.2.

“UHC Companies” has the meaning specified in Section 7.7(b)(i).

“WARN Act” has the meaning specified in Section 4.17(d).

ARTICLE 2

PURCHASE AND PURCHASE PRICE

2.1       Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, and in reliance upon the representations and warranties made by
the Seller to Buyer in this Agreement, at the Closing, the Seller shall sell the
Shares to Buyer and Buyer shall purchase and receive the Shares from the Seller,
free of all Encumbrances.

2.2       Purchase Price. In full consideration for the transfer of the Shares,
(A) Buyer shall pay to Seller at the Closing as set forth in Section 3.2(a) an
aggregate amount equal to $1,000,000 (the “Initial Purchase Price”); (B) Buyer
shall pay to Seller in installments as set forth in Section 3.2(b) an aggregate
amount equal to $3,000,000 (the “Installment Purchase Price”) and (C) Buyer
shall issue to Seller at the Closing a promissory note in an original principal
amount of $10,250,000 substantially in the form and on the terms of Exhibit A
attached hereto (the “Seller Note”).

ARTICLE 3

CLOSING

3.1       Closing Date. The closing (the “Closing”) shall be consummated at
10:00 A.M., local time, on the date hereof, or such later date as may be agreed
upon by Buyer and the Seller after the conditions set forth in Articles 8 and 9
have been satisfied, at the offices of Nixon Peabody LLP, 437 Madison Avenue,
New York, New York 10022, or at such other place or at such other time as shall
be agreed upon by Buyer and the Seller. The time and date on which the Closing
is actually held is referred to herein as the “Closing Date.”

 

 

3.2

Payment on the Closing Date; Subsequent Payments.

(a)       At the Closing, Buyer shall (i) pay the Seller the Initial Purchase
Price by wire transfer of immediately available funds to the account(s)
designated in writing by the Seller, (ii) deliver to the Seller the Seller Note
and (iii) pledge the Shares pursuant to the terms of the Pledge Agreement by and
between Buyer and the Seller, substantially in the form of Exhibit B attached
hereto (the “Pledge Agreement”);

(b)       After the Closing Date, Buyer shall pay the Installment Purchase Price
to Seller in installments equal to the amount of commission payments paid, from
time to time, to Buyer or its Affiliates by any PT Insurer with respect to
Insurance Policies issued prior to the Closing Date (for avoidance of doubt, the
Installment Purchase Price shall not be paid with respect to insurance policies
that are not Insurance Policies including, without limitation, those insurance
policies sold by Affiliates of Buyer, other than the Company or any of its
Subsidiaries), and Buyer shall, within two (2) Business Days of receipt by Buyer
or its Affiliates of each such commission payment, pay each such

 

 

 

10

 

--------------------------------------------------------------------------------



installment payment by wire transfer of immediately available funds to the
account(s) designated in writing by the Seller; provided that once the aggregate
amount of installments paid by Buyer pursuant to this Section 3.2(b) equals the
Installment Purchase Price, Buyer shall make no further installment payments;
and

(c)       If the Consent Satisfaction Condition (as defined in the Seller Note)
is deemed to have occurred by virtue of the proviso to clause (ii) of the
definition of Consent Satisfaction Condition set forth in the Seller Note, then
$1,500,000 (the “Escrow Amount”) of the principal amount of the Seller Note
shall be deposited into an escrow account pursuant to the terms of an escrow
agreement (the “Escrow Agreement”) to be entered into among Buyer, Seller and a
mutually-agreeable escrow agent (the “Escrow Agent”), the terms of which shall
be mutually agreed upon and satisfactory to all parties thereto, and the Escrow
Amount shall serve to secure the Seller’s indemnification obligations under
Section 10.1(i) hereof.

3.3       Buyer’s Additional Closing Date Deliveries. Subject to fulfillment or
waiver of the conditions set forth in Article 8, at Closing, Buyer shall deliver
to the Seller all of the following:

 

(a)

The original Seller Note, duly executed by Buyer;

 

(b)

The Pledge Agreement, duly executed by Buyer;

(c)       A certificate of good standing of Buyer issued as of a recent date by
the appropriate Governmental Body; and

(d)       A certificate of the Secretary of Buyer dated the Closing Date, in
form and substance reasonably satisfactory to the Seller, as to (i) the
resolutions of the board of directors of Buyer authorizing the execution and
performance of this Agreement and the contemplated transactions; and (ii)
incumbency and signatures of the officers executing this Agreement.

3.4       Seller’s Closing Date Deliveries. Subject to fulfillment or waiver of
the conditions set forth in Article 9, at Closing, the Seller shall deliver or
cause to be delivered to Buyer all the following:

(a)       Copies of the Articles or Certificate of Incorporation of each of the
Company and its Subsidiaries certified as of a recent date by the Secretaries of
State in which the Company and its Subsidiaries are organized;

(b)       Certificates of good standing of the Company and each of its
Subsidiaries issued as of a recent date by the Secretaries of State in which the
Company and its Subsidiaries are organized and the appropriate Governmental Body
of each other jurisdiction where the Company and its Subsidiaries are qualified
to do business;

(c)       A certificate of the Secretary or an Assistant Secretary of the
Company dated the Closing Date, in form and substance reasonably satisfactory to
Buyer, certifying (i) attached copies of the Company’s Articles or Certificate
of Incorporation and Bylaws;

 

 

 

11

 

--------------------------------------------------------------------------------



(ii) the resolutions of the Board of Directors of the Company authorizing the
execution and performance of this Agreement and the contemplated transactions;
and (iii) incumbency and signatures of the officers of the Company executing
this Agreement and other documents and certificates executed in connection
herewith;

(d)       A certificate of the Secretary or an Assistant Secretary of the Seller
dated the Closing Date, in form and substance reasonably satisfactory to Buyer,
certifying (i) attached copies of the Seller’s Articles or Certificate of
Incorporation and By-laws; (ii) the resolutions of the Board of Directors of the
Seller authorizing the execution and performance of this Agreement and the
contemplated transactions; and (iii) incumbency and signatures of the officers
of the Seller executing this Agreement and other documents and certificates
executed in connection herewith;

(e)       The certificate(s) representing all of the Shares, registered in the
name of the Seller, properly endorsed for transfer to Buyer or accompanied by
duly executed stock powers;

(f)        Unless otherwise directed by Buyer, resignations of all directors and
officers of the Company and its Subsidiaries, effective at the Closing;

(g)       All governmental and third party consents, waivers or approvals
(regulatory or otherwise) required for the consummation of the transactions
contemplated by this Agreement other than those set forth on Schedule 4.6,
Schedule 8.6 and Schedule 8.7;

(h)       An affidavit of non-foreign status from the Seller that complies with
Section 1445 of the Code, in the form provided under Treasury Regulations
Section 1.1445-2(b)(2);

(i)        Complete and fully executed copies of all Insurance Contracts,
including commission schedules;

(j)        Assignment of the Commission Rights due from each of the PT Insurers
to Buyer or its designee, dated the Closing Date, substantially in the form of
Exhibit C-1 attached hereto, duly executed by the applicable PT Insurer and the
Company; and

(k)       Such other consents, assignments or other instruments as Buyer may
reasonably request or as may be otherwise necessary to evidence and effect the
sale, assignment, transfer, conveyance and delivery of the Shares to Buyer and
the transfer of the Business to the Buyer.

In addition to the above deliveries, the Seller and the Company shall take all
steps and actions as Buyer may reasonably request or as may otherwise be
necessary to put Buyer in actual possession or control of the Company, its
Subsidiaries and the Business.

 

 

 

12

 

--------------------------------------------------------------------------------



ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby the Seller and the Company, jointly and
severally, represent and warrant to Buyer and agree as follows:

 

 

4.1

Organization; Qualification; Good Standing.

 

(a)

The Company and its Subsidiaries.

(i)        Each of the Company and its Subsidiaries (i) is duly incorporated,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation, (ii) has the power and authority to own, lease
and operate its properties and assets and to transact the Business and (iii) is
duly qualified and authorized to do business and in good standing in all
jurisdictions in which ownership of its properties or conduct of the Business
requires it to be so qualified. Attached to this Agreement as Schedule 4.1(a) is
a true, correct and complete list of all jurisdictions in which the Company and
each of its Subsidiaries is qualified to do business.

(ii)       There are no Legal Proceedings or Court Orders pending or, to the
Knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries revoking, limiting or curtailing, or seeking to revoke, limit
or curtail the power, authority or qualification of the Company or any its
Subsidiaries to own, lease or operate their respective properties or assets or
to transact the Business or to consummate the transactions contemplated by this
Agreement.

 

(b)

The Seller.

(i)        The Seller is duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

(ii)       There are no Legal Proceedings or Court Orders pending or, to the
Knowledge of the Seller, threatened against or affecting the Seller revoking,
limiting or curtailing, or seeking to revoke, limit or curtail the Seller’s
power, authority or qualification to own, lease or operate its properties or
assets or to transact the Business or to consummate the transactions
contemplated by this Agreement.

(c)       The Seller has delivered to Buyer true, correct and complete copies of
the Company’s articles of incorporation, bylaws and other constitutive
documents.

 

 

4.2

Authorization for Agreement.

(a)       The Company. The Company’s execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, by the

 

 

 

13

 

--------------------------------------------------------------------------------



Company: (i) are within the Company’s corporate powers and have been duly
authorized by all necessary corporate action on the part of the Company and (ii)
(A) do not require any action by or in respect of, or filing with, any
Governmental Body or any other Person, except as set forth in Schedule 4.2(a),
(B) do not materially contravene, violate or constitute a material breach or
default under, any Requirements of Law or right of, or obligation to, any Person
applicable to the Company, its Subsidiaries or any of their respective
properties or any Contract to which the Company, its Subsidiaries or any of
their respective properties is bound or subject or (C) will not result in the
creation of any Encumbrances on any of the Shares or any material assets of the
Company or any of its Subsidiaries.

(b)       Seller. The Seller’s execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by the
Seller (i) are within the Seller’s corporate powers and have been duly
authorized by all necessary corporate action on the part of the Seller and (ii)
(A) do not require any action by or in respect of, or filing with, any
Governmental Body or any other Person, except as set forth in Schedule 4.2(b),
(B) do not materially contravene, violate or constitute a material breach or
default under, any Requirements of Law or right of, or obligation to, any Person
applicable to the Seller or any of its properties or any Contract to which the
Seller or any of its properties is bound or subject or (C) will not result in
the creation of any Encumbrances on any of the Shares or the assets of the
Seller.

4.3       Enforceability. This Agreement has been duly executed and delivered by
the Company and the Seller and is the legal, valid and binding obligation of
each of them enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or similar laws now or hereafter in effect relating to or affecting creditors’
rights generally and to general principles of equity (whether applied in a
proceeding at law or in equity).

 

 

4.4

Capitalization; Subsidiaries and Affiliates.

(a)       The Company. The issued and outstanding capital stock of the Company
consists of the Shares owned by the Seller as set forth in Schedule 4.4(a). All
of the issued and outstanding shares of capital stock of the Company are owned
by the Seller, free and clear of all Encumbrances. The Company does not have any
other authorized and issued class or classes of securities of any kind, whether
debt or equity. All of the Shares have been duly authorized and are validly
issued, fully paid and non-assessable and have not been issued in violation of
applicable securities laws or of any preemptive rights or other rights to
subscribe for, purchase or otherwise acquire securities. The Company does not
hold any shares of its capital stock in its treasury or otherwise, and no shares
of the Company’s capital stock are reserved by the Company for issuance.

(b)       Subsidiaries. Schedule 4.4(b) sets forth the name, jurisdiction of
formation and issued and outstanding capital stock of each of the Company’s
Subsidiaries. All of such issued and outstanding shares of capital stock are
owned by the Company, free and clear of all Encumbrances, are duly authorized
and are validly issued, fully paid and nonassessable, and have not been issued
in violation of applicable securities laws or of

 

 

 

14

 

--------------------------------------------------------------------------------



any preemptive rights or other rights to subscribe for, purchase or otherwise
acquire securities. There are no existing agreements, subscriptions, options,
warrants, calls, commitments, conversion rights or other rights of any character
to purchase or otherwise acquire from the Company or any Subsidiary at any time,
or upon the happening of any event, any shares of capital stock of any of the
Company’s Subsidiaries.

(c)       No Acquisitions. Except as set forth on Schedule 4.4(c), since January
1, 2004, neither the Company nor any of its Subsidiaries has acquired, or agreed
to acquire, whether by merger or consolidation, by purchase of equity interests
or assets, or otherwise, any business or any other Person, or otherwise
acquired, or agreed to acquire, any assets that are material, either
individually or in the aggregate to the Company.

(d)       No Other Securities. There are (i) no outstanding subscriptions,
warrants, options, rights, agreements, convertible securities or other
commitments or instruments pursuant to which the Company is or may become
obligated to issue, sell, repurchase or redeem any shares of capital stock or
other securities, whether debt or equity, of the Company and (ii) no preemptive,
contractual or similar rights to purchase or otherwise acquire shares of capital
stock of the Company pursuant to any Requirements of Law or any Contract.

4.5       Matters Affecting Shares; Title to Shares. The Seller has full legal
and beneficial title to the Shares shown as owned by such Seller on Schedule
4.4(a) and has full power, right and authority to sell and deliver such Shares
in accordance with this Agreement, free of any Encumbrances. There are no
existing agreements, subscriptions, options, warrants, calls, commitments,
conversion rights or other rights of any character to purchase or otherwise
acquire from the Seller at any time, or upon the happening of any event, any of
the Shares.

4.6       No Conflicts. Except as set forth on Schedule 4.6, neither the
execution and delivery of this Agreement nor the consummation of any of the
transactions contemplated hereby nor compliance with or fulfillment of the
terms, conditions and provisions hereof will:

(a)       violate, conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Encumbrance upon the Business or
any of the assets of the Company or any of its Subsidiaries under (i) the
articles of incorporation, by-laws or other constitutive documents of the
Company or any of its Subsidiaries, (ii) any other Contract or License required
to be set forth on Schedule 4.16, (iii) any Court Order to which the Company,
its Subsidiaries or any of their Affiliates or assets or the Seller are subject
or by which the Company, its Subsidiaries, or any of their Affiliates or assets
or the Seller are bound, or (iv) any Requirements of Law affecting or applicable
to the Company, its Subsidiaries, or any of their Affiliates or assets or the
Seller, or

(b)       require the approval, consent, authorization or act of, or the making
by the Company, its Subsidiaries or any of their Affiliates or the Seller of any
declaration, filing or registration with, any Person.

 

 

 

15

 

--------------------------------------------------------------------------------



4.7       No Proceedings. There are no proceedings, investigations or inquiries
pending or, to the Knowledge of the Seller, threatened against the Seller, the
Company or any of its Subsidiaries before any court or Governmental Body having
jurisdiction over any of them or their respective properties (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement, (iii) seeking any determination
or ruling that might adversely affect the performance by the Seller or the
Company of their respective obligations under, or the validity or enforceability
of, this Agreement, or (iv) which would in any way impair the transfer to Buyer
of the Shares.

4.8       Financial Statements. Schedule 4.8 contains the (i) unaudited
consolidated balance sheets of the Company and its Subsidiaries as of December
31, 2005, 2006 and 2007 and the related income statements for the fiscal years
then ended, together with the notes thereto, if any, and, with respect to the
fiscal year ended December 31, 2005, changes in stockholders’ equity, and (ii)
the unaudited consolidated balance sheets of the Company and its Subsidiaries as
of September 30, 2008 and the income statements, cash flow statements and
changes in stockholders’ equity for the period then ended, together with the
notes thereto, if any (collectively, the “Financial Statements”). The Financial
Statements (including in all cases the notes thereto, if any) are accurate and
complete in all respects, are consistent with the books and records of the
Company (which, in turn, are accurate and complete in all respects), were
prepared in accordance with GAAP applied on a consistent basis, and present
fairly the financial position and results of operations, cash flows and changes
in stockholders’ equity of the Company on a consolidated basis as of their
respective dates and for the respective periods covered thereby.

4.9       Liabilities and Obligations. Except as set forth in Schedule 4.9, (i)
as of the date of the Balance Sheet, neither the Company nor any of its
Subsidiaries had any liabilities of any kind then required by GAAP to be
reflected in the Balance Sheet or in the notes thereto that were not fully
reflected in the Balance Sheet or the notes thereto, and (ii) since the date of
the Balance Sheet, neither the Company nor any of its Subsidiaries has incurred
any liabilities of any kind required by GAAP to be reflected in a balance sheet
or in the notes thereto, other than liabilities incurred in the ordinary course
of business consistent with past practice.

 

4.10

Taxes. Except as disclosed in Schedule 4.10,

 

(a)       All Tax Returns relating to Income Taxes and material Tax Returns that
are not related to Income Taxes required to be filed by or with respect to the
Company and its Subsidiaries on or before the Closing Date have been timely
filed (or will have been timely filed prior to the Closing Date) with the
appropriate Taxing Authorities and all such Tax Returns are true, complete and
correct in all material respects. All Taxes due and payable by the Company and
its Subsidiaries prior to the Closing Date have (or by the Closing Date will
have) been timely and duly paid whether or not such Taxes are shown (or are
required to be shown) to be due on any Tax Return.

(b)       All Employment and Withholding Taxes required to be withheld or paid
by the Company and its Subsidiaries prior to the Closing Date have (or by the
Closing Date will have) been timely and duly withheld and paid to the proper
Governmental Body or properly set aside in accounts for such purpose.

 

 

 

16

 

--------------------------------------------------------------------------------



(c)       There are no Encumbrances for Taxes upon any property or assets of the
Company or of any of its Subsidiaries, except for Encumbrances for Taxes not yet
due and payable.

(d)       To the Knowledge of the Seller, no federal, state, local or foreign
audits, examinations, investigations or other administrative proceedings (such
audits, examinations, investigations and other administrative proceedings
referred to collectively as “Audits”) or court proceedings are pending or are in
progress or, to the Knowledge of the Seller, have been proposed or threatened
with regard to any Taxes or Tax Returns filed by or on behalf of the Company or
any of its Subsidiaries and neither the Company nor any of its Subsidiaries is
otherwise presently contesting any Tax liability before any Taxing Authority.

(e)       To the Knowledge of the Seller, no Taxing Authority is asserting
against the Company or any of its Subsidiaries any proposed or other adjustment,
deficiency or claim for additional Taxes or adjustment of Taxes. To the
Knowledge of the Seller, no issues have been raised by any Taxing Authority
affecting the liability of the Company or any of its Subsidiaries for a material
amount of Taxes or any item of income, deduction, credit, basis, gain or loss of
the Company or any of its Subsidiaries which could affect the liability of the
Company or any of its Subsidiaries for a material amount of Taxes, and, to the
Knowledge of the Company, no such issues are pending. No written claim has been
made within the last three (3) years by any Taxing Authority in a jurisdiction
where the Company or any of its Subsidiaries does not file Tax Returns that the
Company or any of its Subsidiaries is or may be subject to taxation in that
jurisdiction.

(f)        Schedule 4.10 lists all federal, state and other Tax Returns filed
with respect to the Company or any of its Subsidiaries for taxable periods ended
on or after December 31, 2005, and indicates those Tax Returns that have been
the subject of an Audit. The Seller has delivered to Buyer true, correct and
complete copies of pro forma federal income Tax Returns of the Company and each
of its Subsidiaries that are members of a consolidated return group of which
neither the Company nor a Subsidiary is the common parent and of all other Tax
Returns of the Company and any of its Subsidiaries for such taxable periods, and
of examination reports, and statements of deficiencies assessed against or
agreed to by the Company or any of its Subsidiaries since December 31, 2005.

(g)       There are no outstanding requests, agreements, consents or waivers to
extend the statutory period of limitations applicable to the assessment of any
Taxes or deficiencies against the Company or any of its Subsidiaries.

(h)       Neither the Company nor any of its Subsidiaries is a party to any Tax
sharing, Tax indemnity, Tax allocation or other agreement or arrangement with
respect to Taxes with any Person and neither the Company nor any of its
Subsidiaries has liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign law) or as a transferee or successor, by Contract, Requirements of Law
or otherwise (other than the liability of the Company and each

 

 

 

17

 

--------------------------------------------------------------------------------



Subsidiary for federal Income Taxes of a consolidated return group of which
Seller or an Affiliate of Seller has been the common parent).

(i)        The Seller is not a foreign Person within the meaning of Treasury
Regulations Section 1.1445-2(b) promulgated under Section 1445 of the Code.

(j)        The Company has not constituted either a “distributing corporation”
or a “controlled corporation” in a distribution of stock qualifying for tax-free
treatment under Section 355 or Section 361 of the Code.

(k)       Neither the Company nor any of its Subsidiaries has and none of them
will have as the result of the transactions contemplated by this Agreement any
obligation to include any item of income in, or exclude any item of deduction
from, taxable income for any Tax period (or portion thereof) ending after the
Closing Date as a result of transactions, events or accounting methods employed
prior to the Closing Date, pursuant to:

(i)        Section 280G of the Code (or any corresponding provision of state,
local or foreign Income Tax law);

(ii)       Section 481 of the Code (or any corresponding provision of state,
local or foreign Income Tax law);

(iii)      Entering into a “closing agreement” as described in Section 7121 of
the Code (or any similar provisions of state, local or foreign Tax law);

(iv)      Any intercompany transaction or excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any similar provisions
of state, local or foreign Tax law);

(v)       Any installment sale or open transaction disposition made on or prior
to the Closing Date; or

(vi)      Any prepaid amount of income received on or prior to the Closing Date.

(l)        Neither the Company nor any of its Subsidiaries has entered into or
participated in any “reportable transaction” within the meaning of Treasury
Regulations Section 1.6011-4, or any transaction requiring disclosure under
similar provisions of state, local or foreign Tax law.

(m)      Neither the Company nor any of its Subsidiaries has applied for any
ruling from any Taxing Authority which, if granted, would affect the computation
of Tax liability of the Company for periods (or portions thereof) beginning
after the Closing Date.

4.11     Licenses. The Company and its Subsidiaries have all Licenses necessary
to own or lease, operate and use the assets of the Company and its Subsidiaries
and to carry on

 

 

 

18

 

--------------------------------------------------------------------------------



and conduct the Business as currently conducted, including, without limitation,
those set forth on Schedule 4.11. With respect to each License set forth on
Schedule 4.11, Schedule 4.11 sets forth the individual designated as the
licensed producer responsible for compliance with Requirements of Law by the
Company, its Subsidiaries or any of their Affiliates and the name under which
such License is issued if different than the name of the Company under its
charter. There is no current published proposed change in any Requirements of
Law which would require the Company or any of its Subsidiaries to obtain any
additional Licenses in order to conduct the Business as presently conducted.
Each License issued to the Company and each of its Subsidiaries is valid,
binding and in full force and effect and the Company and its Subsidiaries have
complied with all requirements of and are not in material default under any such
License and have not received notice that any of them is in violation of any of
the terms or conditions of such License and have not engaged in any activity
which could cause revocation or suspension of, any such License. No loss or
suspension of any License nor any proceeding or investigation which could result
in such a loss or suspension is pending, or, to the Knowledge of the Company,
threatened or reasonably foreseeable. Neither the Company nor any its
Subsidiaries is operating under any written or oral formal or informal agreement
or understanding with any licensing authority or any other regulatory authority
which restricts the conduct of its business or requires the Company or any of
its Subsidiaries to take or refrain from taking any actions. Except as indicated
on Schedule 4.11, no consent or other approval is required with respect to such
Licenses as a result of the purchase by Buyer of the Shares and all such
Licenses will remain valid and in full force and effect after the Closing.

4.12     Real Property. Neither the Company nor any of its Subsidiaries owns,
and none has never owned, any real property. Schedule 4.12 contains a brief
description of each parcel of Leased Real Property (showing the record owner,
legal description, permanent index or tax number and location) and of each
option held by the Company or any of its Subsidiaries to acquire any Leased Real
Property and each option held by the Company or any of its Subsidiaries to
acquire any other parcels of real property. Neither the Company nor any its
Subsidiaries uses any real property in the conduct of the Business other than
the Leased Real Property. Except as set forth on Schedule 4.12 there are no
Contracts relating to any interest in the Leased Real Property or the use and
occupancy thereof. The Company or a Subsidiary has a valid leasehold interest in
each parcel of Leased Real Property, free and clear of all Encumbrances. Copies
of all leases pertaining to the Leased Real Property have been made available to
Buyer. With respect to the Leased Real Property, except as set forth in Schedule
4.12:

(a)       Neither the Company nor any of its Affiliates has received notice of
any condemnation proceedings with regard to all or any part of the Leased Real
Property and to the Knowledge of the Company, there are no such proceedings
contemplated by any Governmental Body;

(b)       All Licenses which are necessary to permit the lawful access, use and
operation of the buildings and improvements thereon for their present and
intended use have been obtained, are in full force and effect, and there is no
pending threat of modification or cancellation of any such Licenses;

 

 

 

19

 

--------------------------------------------------------------------------------



(c)       The present maintenance, operation, use and occupancy of the Leased
Real Property by the Company or any of its Subsidiaries does not materially
violate any Requirements of Law, including any zoning, building, health,
environmental, pollution, fire or similar law, ordinance or regulation. Neither
the Company nor any of its Affiliates has received any notices from any
Governmental Body in respect of the Leased Real Property that have not been
corrected;

(d)       Neither the Company nor any of its Affiliates has received any notice
or has any Knowledge of any increase in any of the factors comprising the real
estate Tax bills for the Leased Real Property, including without limitation, the
assessed valuation and the Tax rate. To the Knowledge of the Company, there are
no assessments, general or special, which have been, or are in the process of
being levied against the Leased Real Property, and the Company has no Knowledge
of any contemplated assessments; and

(e)       To the Knowledge of the Company, there is not (i) any intended public
improvement which may involve any charge being levied or assessed or which may
result in the creation of any Encumbrance upon the Leased Real Property; (ii)
any intended or proposed federal, state, or local statute, ordinance, order,
requirement, law, or regulation (including, but not limited to, zoning changes)
which may adversely affect the current or planned use of the Leased Real
Property; or (iii) any Legal Proceeding threatened or pending against or
affecting the Leased Real Property, nor is there any basis for any such matters.

4.13     Title to Property. The Company and its Subsidiaries have good and
marketable title to all of their respective assets free and clear of all
Encumbrances.

4.14     Tangible Personal Property. The Company and its Subsidiaries are in
possession of and have good title to, or have valid leasehold interests in or
valid rights under Contract to use, all the Tangible Personal Property used in
the Business, which includes all Tangible Personal Property reflected on the
Balance Sheet and Tangible Personal Property acquired since the date of the
Balance Sheet, other than Tangible Personal Property disposed of since such date
in the ordinary course of the Business to non-affiliated third parties
consistent with the Company’s past practice. All such Tangible Personal Property
is fit for the purpose for which it is used, is in good working order and
condition, ordinary wear and tear excepted, and complies in all respects with
all Requirements of Law. Schedule 4.14 contains a true and complete list of all
Tangible Personal Property owned by the Company and its Subsidiaries.

4.15     Intellectual Property. The Company or one or more of its Subsidiaries
owns or has the right to use all Intellectual Property necessary to conduct the
Business as now conducted. Attached to this Agreement as Schedule 4.15 is a
complete and accurate list and full description of each item of Intellectual
Property together with, in the case of registered Intellectual Property: the (i)
applicable registration number; (ii) filing, registration, issue or application
date; (iii) record owner; (iv) country; (v) title or description; and (vi)
remaining life. In addition, Schedule 4.15 identifies whether each item of
Intellectual Property is owned by the Company or a Subsidiary of the Company or
possessed and used by the Company or a Subsidiary of the Company under any
Contract. The Intellectual Property constitutes valid and enforceable rights and
does not infringe or conflict with the rights of any other Person. There is

 

 

 

20

 

--------------------------------------------------------------------------------



neither pending, nor to the Knowledge of the Company, threatened, any Legal
Proceeding contesting the validity or right of the Company or any Subsidiary of
the Company to use any of the Intellectual Property, and neither the Company nor
any Affiliate has received any notice of infringement upon or conflict with any
asserted right of others nor, to the Knowledge of the Company, is there a basis
for such a notice. To the Knowledge of the Company, no Person is infringing upon
its rights to the Intellectual Property. Except as otherwise provided in
Schedule 4.15, neither the Company nor any of its Subsidiaries has any
obligation to compensate others for the use of any Intellectual Property. In
addition, except as otherwise provided in Schedule 4.15, neither the Company nor
any of its Subsidiaries has granted any license or other right to use, in any
manner, any of the Intellectual Property, whether or not requiring the payment
of royalties.

4.16     Contracts. Schedule 4.16 contains a true, correct and complete list of
the following Contracts (1) to which the Company is a party, (2) to which any of
the Company’s Subsidiaries is a party, (3) to which the Seller or any Affiliate
is a party and which relate to the Business, or (4) by which any of the assets
of the Company or its Subsidiaries are bound or affected (true, correct and
complete copies or, in the case of oral Contracts, reasonably complete and
accurate written descriptions of which, together with all amendments and
supplements thereto and all waivers of any terms thereof, have been delivered to
Buyer prior to the execution of this Agreement):

(a)       All Contracts for employment or consultation services for a specified
or unspecified term; and all written or unwritten representations, commitments,
promises, communications or courses of conduct (not embodied in a written
Contract) creating an obligation of the Company or any of its Subsidiaries to
make payments to any employee, other than with respect to salary in the ordinary
course of business;

(b)       All Contracts with any Person containing any provision or covenant
prohibiting or limiting the ability of the Company or any of its Subsidiaries to
engage in any business activity or compete with any Person or limiting the
ability of any Person to compete with the Company or any of its Subsidiaries;

(c)       All Contracts establishing or relating to a partnership, joint
venture, limited liability company, corporation or other legal entity;

(d)       All Contracts with insurance companies, agents or other producers and
all powers of attorney or similar grants of authority;

(e)       All Contracts relating to the future disposition or acquisition of any
assets for more than $25,000;

(f)        All collective bargaining or similar labor Contracts covering any
employee of the Company or any of its Subsidiaries;

(g)       All Contracts relating to the ownership, use or licensing of any
Intellectual Property;

(h)       All Contracts with any Affiliate or with the Seller or any of its
Affiliates;

 

 

 

21

 

--------------------------------------------------------------------------------



(i)        All Contracts creating Commission Rights or which obligate the
Company or any of its Subsidiaries to pay any commissions to Producers and all
other Contracts with insurance companies or Producers;

(j)        All leases or subleases of real property and of Tangible Personal
Property;

(k)       All Contracts that (i) involve the payment or potential payment,
pursuant to the terms of any such Contract, by or to the Company or any of its
Subsidiaries of more than $25,000 or (ii) cannot be terminated within thirty
(30) calendar days after giving notice of termination without resulting in any
cost or penalty to the Company or any of its Subsidiaries;

(l)        All Contracts for capital expenditures under which the Company or any
of its Subsidiaries has remaining obligations in excess of $25,000 each;

(m)      All Contracts pursuant to which the Company or any of its Subsidiaries
has an obligation to pay any amounts in excess of $25,000 in respect of
indemnification obligations, purchase price adjustments or otherwise in
connection with any (i) acquisition or disposition of assets constituting a
business or securities representing a controlling interest in any Person, (ii)
merger, consolidation or other business combination or (iii) series or group of
related transactions or events of a type specified in clauses (i) or (ii);

(n)       Any mortgages, indentures, loans or credit agreements, security
agreements and other Contracts relating to Indebtedness, and any other letters
of credit, financing, surety, bonding or similar arrangements pursuant to which
the Company or any of its Subsidiaries secures any of its obligations
(including, but not limited to, insurance obligations);

(o)       Any power of attorney that is currently effective and outstanding
granted by or relating to the Company or any of its Subsidiaries;

(p)       Any Contract providing for a payment contingent upon a change in (i)
the ownership or effective control of the Company, or (ii) the ownership of a
substantial portion of the assets of the Company or any of its Subsidiaries;

(q)       Any other Contracts entered into outside the ordinary course of the
Business or otherwise material to the operation of the Business; and

(r)        Each amendment, supplement or modification (whether oral or written)
in respect of any of the foregoing Contracts.

All such Contracts are in full force and effect and constitute legal, valid and
binding agreements, enforceable in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or similar laws now or hereafter in effect relating to or affecting creditors’
rights generally and to general principles of equity (whether applied in a
proceeding at law or in equity); and except as disclosed in Schedule 4.16,
neither the Company nor any of its Subsidiaries nor any other party to such
Contract is in violation or

 

 

 

22

 

--------------------------------------------------------------------------------



breach of or default under any such Contract (or with notice or lapse of time or
both, would be in violation or breach of or default under any such Contract).
Except as set forth in Schedule 4.16, such Contracts have not been amended or
modified in any way (including by any prior practice or course of dealing) and
neither the Company nor any of its Subsidiaries has waived or relinquished any
rights under any such Contracts.

 

 

4.17

Employees and Labor Relations.

(a)       (i)        No employees of the Company or any of its Subsidiaries are
represented by a labor union or organization, no labor union or organization has
been certified or recognized as a representative of any such employees, and
neither the Company nor any of its Subsidiaries is party to or has any
obligation under any collective bargaining agreement or other labor union
Contract, memorandum of agreement or side agreement with any labor union or
organization, or any obligation to recognize or deal with any labor union or
organization, and there are no such Contracts, memoranda of agreement or side
agreements pertaining to or which determine the terms or conditions of
employment of any such employee; (ii) there are no pending or threatened
representation campaigns, elections or proceedings or questions concerning union
representation involving any employees of the Company or any of its
Subsidiaries; (iii) there are no activities or efforts of any labor union or
organization (or representatives thereof) to organize any employees of the
Company or any of its Subsidiaries, nor any demands for recognition or
collective bargaining, nor any strikes, slowdowns, work stoppages or lockouts of
any kind, or threats thereof, by or with respect to any such employees or any
actual or claimed representatives thereof, and no such activities, efforts,
demands, strikes, slowdowns, work stoppages or lock-outs occurred during the
24-month period preceding the date hereof; (iv) neither the Company nor any of
its Subsidiaries has engaged in, admitted committing or been held in any
administrative or judicial proceeding to have committed any unfair labor
practice under the National Labor Relations Act, as amended, nor have any unfair
labor practice charges been threatened or filed against the Company or any of
its Subsidiaries; (v) neither the Company nor any of its Subsidiaries is
involved in any industrial or trade dispute or any dispute or negotiations
regarding a claim with any labor union or organization; and (vi) there are no
controversies, claims, demands or grievances pending or threatened, between the
Company or any of its Subsidiaries, on the one hand, and any of their respective
employees or any actual or claimed representative thereof.

(b)       A true, correct and complete statement of the names, length of
service, current rates of base compensation and amounts of (or, where no amount
is specified, the formula for computing) supplemental or bonus compensation, and
accrued vacation and sick days of all officers, directors and employees of the
Company and its Subsidiaries is set forth in Schedule 4.17. Except as set forth
in Schedule 4.17, none of the employees of the Company or any of its
Subsidiaries is characterized as, and none has ever been characterized as, an
independent contractor of the Company or any of its Subsidiaries. Except as set
forth in Schedule 4.17 and Schedule 4.18, (i) neither Company nor any of its
Subsidiaries has any obligation (including an obligation for the payment of any
fee, extraordinary bonus, or “golden parachute” based upon the successful
completion of the transactions contemplated hereunder) under any employment
Contract, consulting

 

 

 

23

 

--------------------------------------------------------------------------------



agreement, or any other similar agreements, employment policies (including
vacation and severance pay policies) or retirement or employee benefits plans,
arrangements or understandings, written or otherwise, with any officer, director
or employee of the Company or any of its Subsidiaries and (ii) since December
31, 2007, neither the Company nor any of its Subsidiaries has paid or agreed to
pay any bonuses or made or agreed to make any increase in the rate of wages,
salaries or other compensation or remuneration of any employees of the Company
or any of its Subsidiaries.

(c)       The Company and its Subsidiaries have at all times complied in all
material respects and are in compliance with all Requirements of Law respecting
employment, wages, hours, compensation, benefits, occupational health and safety
in connection with employment. The Company and its Subsidiaries have withheld
all amounts required by law or agreement to be withheld from wages, salaries,
and commissions, and neither the Company nor any of its Subsidiaries is liable
for any arrears of wages or any Taxes or penalties for failure to comply with
any of the foregoing. Except as set forth in Schedule 4.17, there are no Legal
Proceedings pending or, to the Knowledge of the Company, threatened, against the
Company or any of its Subsidiaries involving or relating to any past or present
employee(s) or applicant(s) for employment of the Company or any of its
Subsidiaries or relating to any acts, omissions or practices of the Company or
any of its Subsidiaries relating to employment, compensation or benefits.
Neither the Company nor any of its Subsidiaries is a party to or bound by any
Court Order, judgment, decree or ruling of any kind respecting the employment,
compensation or benefits of any employees or prospective employees of the
Company or any of its Subsidiaries.

(d)       Neither the Company nor any of its Subsidiaries has taken any action
that could constitute a “mass layoff,” “mass termination,” or “plant closing”
within the meaning of the federal Worker Adjustment and Retraining Notification
Act (the “WARN Act”) or otherwise triggered notice requirements or liability
under any federal, local, state or foreign plant closing notice or group
termination.

4.18     Benefit Plans. Schedule 4.18 contains a true, correct and complete list
of the Benefit Plans, and copies of all written Benefit Plans, written
descriptions of all oral Benefit Plans, and all other documentation relating to
the Benefit Plans have been delivered or made available to Buyer. Except as
disclosed in Schedule 4.18:

(a)       Each Benefit Plan and the administration thereof complies, and has at
all times complied, in all material respects with its terms and all Requirements
of Law, including requirements of ERISA and the Code, and each Benefit Plan
intended to qualify under Section 401(a) of the Code is so qualified, and has
received a current determination letter from the Internal Revenue Service to the
effect that the form of such Benefit Plan is qualified under Section 401(a) of
the Code and the trust relating to such plan is exempt from Income Taxes under
Section 501(a) of the Code, and no circumstances have occurred which could
reasonably be expected to result in the loss of such tax qualified status;

 

 

 

24

 

--------------------------------------------------------------------------------



(b)       Each “nonqualified deferred compensation plan” (as defined in Section
409(A)(d)(1) of the Code) is operated in compliance with Section 409A of the
Code and the regulations and published guidelines related thereto;

(c)       No Benefit Plan is a “single-employer plan” or a “multiemployer plan”
as such terms are defined in Sections 4001(a)(15) and 4001(a)(3) of ERISA,
respectively;

(d)       No liability has been incurred or is expected to be incurred under
Title IV of ERISA by any party with respect to any Benefit Plan;

(e)       Neither the Company nor any of its Subsidiaries has incurred any
liability for any Tax imposed under Sections 4971 through 4980G of the Code or
civil liability under Section 502(i) or (l) of ERISA;

(f)        No Benefit Plan provides or has ever provided health or death benefit
coverage beyond the termination of an employee’s employment, except as required
by Part 6 of Title I of ERISA, Section 4980B of the Code or applicable state
law;

(g)       No benefit under any Benefit Plan, including, without limitation, any
severance or parachute payment plan or agreement, will be established or become
accelerated, vested or payable by reason of any transaction contemplated under
this Agreement;

(h)       The Company and its Subsidiaries have complied with the health care
continuation requirements of Section 601, et. seq., of ERISA;

(i)        No Legal Proceeding (excluding claims for benefits incurred in the
ordinary course of plan activities) has been brought against or with respect to
any Benefit Plan and to the Knowledge of the Seller there are no facts that
could reasonably be expected to give rise to any such Legal Proceeding
(excluding claims for benefits incurred in the ordinary course of plan
activities);

(j)        All contributions to Benefit Plans that were required to be made
under any Benefit Plan (including employee salary reduction contributions) have
been made as of the Closing Date, and all contributions to Benefit Plans for
periods ending on or before the Closing Date that are not yet required to be
made have been paid, accrued or otherwise adequately reserved as of such date in
accordance with GAAP and the past custom and practice of the Company. All
premiums or other payments for all periods ending on or before the Closing Date
have been paid or accrued with respect to each such Benefit Plan that is an
“employee welfare benefit plan” within the meaning of Section 3(1) of ERISA;

(k)       No “reportable event” (as defined in ERISA, but excluding any event
for which the 30-day notice requirement has been waived) has occurred or is
continuing to occur with respect to any Benefit Plan;

(l)        Neither the execution and delivery of this Agreement, nor the
consummation of any transaction contemplated by this Agreement (alone or in

 

 

 

25

 

--------------------------------------------------------------------------------



conjunction with a termination of employment) will (i) trigger any funding
(through a grantor trust or otherwise) of any compensation or benefits or (ii)
result in any violation or breach of, or a default (with or without notice or
lapse of time or both) under any Benefit Plan; and

4.19     Absence of Certain Changes. Since December 31, 2007, there has not been
any Material Adverse Change, or any event or development which, individually or
together with other such events, could reasonably be expected to result in a
Material Adverse Change. Without limiting the foregoing, except as disclosed in
Schedule 4.19, since December 31, 2007, the Company and its Subsidiaries have
conducted the Business only in the ordinary course consistent with past custom
and practice, have incurred no liabilities other than in the ordinary course of
business consistent with past custom and practice, and neither the Company nor
any of its Subsidiaries has:

(a)       Made or granted any bonus or any increase in the salary, wages or
other compensation or incentive arrangements with any employee of the Company or
any of its Subsidiaries or made any other change in employment terms for any
such Person or adopted, entered into, amended, modified or terminated (partial
or complete) any Benefit Plan;

(b)       Created, incurred, assumed or guaranteed any Indebtedness or waived
any right under any Accounts Receivable or made any payments on account of
Indebtedness of the Company or any of its Subsidiaries except for scheduled
payments;

(c)       Suffered any loss or any physical damage, destruction or other
casualty loss (whether or not covered by insurance) in an aggregate amount
exceeding $10,000;

(d)       Conducted its management practices (including, without limitation any
pricing, investment, accounting, and financial reporting, policies, maintenance
of inventory control, collection of Accounts Receivable, credit practices,
payment of payables, allowance or Tax practice or policy of the Company or any
of its Subsidiaries or any method of calculating any bad debt, contingency or
other reserve for accounting, financial reporting or Tax purposes) other than in
the ordinary course consistent with past custom and practice;

(e)       Failed to pay all payables in a timely manner and consistent with past
practices or accelerated the collection of Accounts Receivable;

(f)        Written-down or written-up the value of any asset, or, other than in
the ordinary course of business, written-off any Account Receivable;

(g)       Acquired or disposed of any assets or properties other than in the
ordinary course of business consistent with past practice, or mortgaged, pledged
or subjected them to any Encumbrance, or canceled without fair consideration any
debts or claims owing to or held by it;

(h)       Made any capital expenditures or commitments for additions to
property, plant or equipment constituting capital assets;

 

 

 

26

 

--------------------------------------------------------------------------------



(i)        Made any capital investment in, any loan to, or any acquisition of
the securities or assets of any other Person or taken any steps to form any
Subsidiary;

(j)        Made any loans or advances to, or guarantees for the benefit of, or
entered into any transaction or agreement with any Affiliates, employee, officer
or director except for the transactions contemplated by this Agreement and for
advances and other employee arrangements consistent with past custom and
practice made to any employees, officers and directors for travel and business
expenses incurred in the ordinary course of business;

(k)       Declared or paid any non-cash dividend or made any other non-cash
distribution on any of its shares, redeemed or purchased or otherwise acquired
any of its shares, or reduced its authorized capital or issued capital or agreed
to do any of the foregoing;

(l)        Made or experienced any indication by any Insurance Company of an
intention to discontinue or change the terms of its relationship with the
Company or any of its Subsidiaries;

(m)      Entered into any other material transaction involving or development
affecting the Company, any of its Subsidiaries or the Business, whether or not
in the ordinary course of business; or

(n)       Entered into an agreement to do or engaged in any of the foregoing
after the date hereof.

 

 

4.20

Environmental Matters. Except as disclosed in Schedule 4.20:

(a)       The Leased Real Property, equipment and all facilities owned, leased,
used or operated by the Company, any of its Subsidiaries or any predecessor or
by the Business, at any time, have been, and continue to be owned, leased, used
and operated in compliance in all respects with all applicable Environmental
Laws.

(b)       The Company or one or more of its Subsidiaries owns, holds or
possesses all Licenses, or applications therefor, which are necessary under
Environmental Laws to entitle it to own or lease, operate and use its assets and
to carry on and conduct the Business as currently conducted. Such Licenses are
valid and in force and the operations of the Company and its Subsidiaries are in
compliance with the conditions set out in such Licenses. The Company does not
have any Knowledge of any grounds for revocation, expiry or annulment of any
such Licenses. Schedule 4.20 sets forth a list and brief description of each
such License.

(c)       With respect to the Company, its Subsidiaries, the Business, the
Leased Real Property and all property formerly owned, leased or operated by the
Company or any of its Subsidiaries, to the Knowledge of the Company, there have
been no (i) environmental audits, assessments or occupational health studies;
(ii) analyses of water (including groundwater analyses), soil, air, asbestos or
other building materials samples; (iii) inspections of facilities by any
relevant environmental authority; (iv) written

 

 

 

27

 

--------------------------------------------------------------------------------



communications with environmental agencies relating to issues of noncompliance,
Releases or contamination; or (iii) Releases or alleged Releases of Hazardous
Substances or alleged or actual breaches or liabilities under Environmental
Laws.

(d)       The Company has promptly made any required report to appropriate
authorities each unpermitted or unauthorized Release of any Hazardous Substances
at any present or former facility leased, owned, used or operated by the Company
or any of its Subsidiaries, or any predecessor or by the Business. Each such
reported unpermitted or unauthorized Release of any Hazardous Substance is also
disclosed in Schedule 4.20.

(e)       Neither the Company, its Subsidiaries nor any predecessor has treated,
or disposed of, or arranged for the disposal or treatment of, any Hazardous
Substance at the Leased Real Property or at any other site or location.

(f)        Neither the Company nor any of its Subsidiaries has owned or operated
and neither presently owns or operates, any underground storage tanks. All tanks
and pipes pertinent thereto have been in the past and are presently operated in
compliance with Environmental Laws. To the Knowledge of the Company, Schedule
4.20 sets forth the age, contents or former contents of any above ground or
underground storage tanks located on the Leased Real Property.

(g)       Neither the Company nor any of its Subsidiaries nor any party acting
on their behalf disposed of or arranged to dispose of, any solid waste, drums or
containers in or on the premises of a third party other than those pursuant to
and in compliance with all Environmental Laws.

(h)       All environmental audits, assessments, studies, reports and analyses
commissioned by or on behalf of the Company or any of its Subsidiaries with
respect to any properties at any time operated or leased by the Company or any
of its Subsidiaries have been delivered or made available to Buyer.

4.21     Accounts Receivable. Schedule 4.21 contains a true, correct and
complete aging of all Accounts Receivable of the Company and its Subsidiaries as
of June 27, 2008, and there have been no material changes to such Accounts
Receivable since such date. All such Accounts Receivable and all Accounts
Receivables which arose since such date, arose or will arise in the normal and
ordinary course of the Company’s and its Subsidiaries’ businesses and are not
subject to any counterclaim, defense or set off.

4.22     No Default, Violation or Litigation. Except as disclosed in Schedule
4.22, neither the Company nor any of its Subsidiaries is in material violation
of, and has operated the Business in material compliance with, all Requirements
of Law and neither the Company nor any Affiliate has received any notice of
claimed noncompliance. Except as disclosed in Schedule 4.22, (i) there are no
Legal Proceedings pending or, to the Knowledge of the Company, threatened
against or involving the Company, any of its Subsidiaries or the Business, or
against or involving any of the assets of the Company or any or any of its
Subsidiaries to which the Company, any of its Subsidiaries or their respective
assets may be bound or affected, at law or in equity, and there is no basis for
any of the foregoing, and (ii) there are no Court Orders, consents,

 

 

 

28

 

--------------------------------------------------------------------------------



decrees, injunctions, or any other judicial or administrative mandates
outstanding against the Company or any of its Subsidiaries or otherwise relating
to or affecting the Business.

 

 

4.23

Agency Operation.

(a)       The Company and its Subsidiaries currently are, and have been since
January 1, 2004, in material compliance with all Requirements of Law relating to
the marketing, advertisement and sale of insurance products offered by the
Company or any of its Subsidiaries, including but not limited to applicable
Requirements of Law (i) regulating advertisements or illustrations, (ii)
requiring disclosure of policy information, (iii) requiring disclosure of
information regarding commissions, service fees, brokerage fees or consideration
payable to the Company, its Subsidiaries or their Producers in connection with
the sale of Insurance Policies, (iv) prohibiting the payment of commissions,
service fees, brokerage fees or other consideration to any party not holding a
License necessary under the Requirements of Law, (v) prohibiting the use of
unfair methods of competition, (vi) prohibiting deceptive acts or practices and
(viii) regulating replacement transactions.

(b)       Schedule 4.23(b) lists all funds required to be maintained under any
Requirements of Law in each jurisdiction in which the Company and its
Subsidiaries hold a License. Schedule 4.23(b) accurately sets forth the dollar
amount of each such deposit, the state law or regulation pursuant to which such
deposit is maintained and the name of the bank and the number of the bank
account in which such deposit is maintained.

(c)       Schedule 4.23(c) lists all bonds the Company and its Subsidiaries are
required to maintain under any applicable Requirements of Law in each
jurisdiction which the Company and its Subsidiaries hold a License or conduct
business.

(d)       With respect to all Insurance Policies written, sold or produced by
the Company and its Subsidiaries, the Company and its Subsidiaries are and have
been at all relevant times duly appointed by the applicable insurance carrier to
act as an agent, broker or producer for such carrier and duly licensed as an
insurance producer, agent or broker for the type of insurance sold in the
applicable jurisdictions in which the Company and its Subsidiaries wrote, sold
or produced such business. At the time that each Insurance Policy was marketed
and issued, the Producer who marketed such Insurance Policy was duly licensed by
the appropriate Governmental Bodies in all states in which the owner of the
policy resided and all states in which the coverage was marketed.

(e)       Each Producer, at the time such Producer wrote, sold or produced
business for, through or on behalf of the Company or any Subsidiary, was duly
appointed by the applicable insurance carrier or, to the extent permitted or
required by applicable Requirements of Law, by the Company or the applicable
Subsidiary to act as a producer, agent or broker for the insurance carrier, the
Company or the applicable Subsidiary and was duly licensed as an insurance
producer, agent or broker (for the type of business written, sold or produced by
such Producer) in the particular jurisdiction in which such Producer wrote, sold
or produced such business; and neither the Company, any Subsidiary nor, to the
Knowledge of the Company, any such Producer violated (or with

 

 

 

29

 

--------------------------------------------------------------------------------



or without notice or lapse of time or both would have violated) any term or
provision of any material Requirements of Law (including but not limited to,
Requirements of Law relating to the marketing, sale or production of products
for, through or on behalf of the Company or any of its Subsidiaries).

(f)        Since January 1, 2004, there has been no examination or review of the
Company or any of its Subsidiaries by any Governmental Body with respect to its
marketing, advertising and sale of insurance or its other conduct or affairs.
Neither the Company nor any of its Subsidiaries has received any written
notification from any Governmental Body with respect to such Governmental Body’s
current intention to conduct such an examination or a review of the Company or
any of its Subsidiaries. To the Knowledge of the Company, no such an examination
or review is contemplated by any Governmental Body.

(g)       Except as set forth on Schedule 4.23(g), no customer or other party
has made any inquiry, complaint, charge or claim to the Company or any of its
Subsidiaries, or to the Knowledge of the Company any carrier or Governmental
Body, with respect to the acts or omissions of the Company, any of its
Subsidiaries or any Producer or, to the Knowledge of the Company, threatened to
do so, including but not limited to any claim that an Insurance Policy offered
or sold by the Company, any of its Subsidiaries or a Producer was not suitable
or that any such offer or sale was inconsistent with the party’s objectives or
instructions.

4.24     Regulatory Filings. Except as set forth on Schedule 4.24 and except for
late filings that have been remedied without liability to the Company or any of
its Subsidiaries, since January 1, 2004, the Company and its Subsidiaries have
timely filed, or caused to be timely filed, all reports, statements, documents,
registrations, filings or submissions required to be filed by the Company and
its Subsidiaries with any Governmental Body in connection with the Business. All
such registrations, filings and submissions were in compliance with all
Requirements of Law when filed or as amended or supplemented, and no
deficiencies have been asserted by any such Governmental Body with respect to
such registrations, filings or submissions.

4.25     Producers. Neither the Company nor any of its Subsidiaries is involved
in any material dispute with any agent, broker, producer or other Person
involving Insurance Policies or Commission Rights. Schedule 4.25 contains a list
of all Producers, and a true and correct summary description of the compensation
arrangements of the Company or any of its Subsidiaries with such Producers,
including any Contract or other arrangement that provides for compensation of
such Producers. Schedule 4.25 contains a list of all amounts currently owed by
the Company or any of its Subsidiaries to its Producers. The Company has
implemented procedures and programs which are reasonably designed to ensure that
its Producers are in material compliance with Requirements of Law, including
laws, regulations, directives and opinions of Governmental Bodies relating to
advertising, licensing and sales practice.

 

 

4.26

Commission Rights.

 

 

 

30

 

--------------------------------------------------------------------------------



(a)       Schedule 4.26(a) contains (i) a true, correct and complete list of all
Insurance Policies, and (ii) a policy-by-policy listing of commission rates
payable to the Company or any of its Subsidiaries with respect to such Insurance
Policies. The obligations of each Insurance Company in respect of Commission
Rights are in full force and effect. None of the Commission Rights is, or will
be, subject to any right of set off, rescission, counterclaim, dispute, adverse
claim or defense (other than (1) insurance company rights commonly found in
agency agreements permitting rescission or suspension of the payment of
commissions, none of which have been asserted by any Insurance Company, or (2) a
defense that any commission payment is not owed because the underlying Insurance
Policy is no longer in force or any premiums due in respect of such policy have
not been paid), whether arising in connection with the underlying Insurance
Policy, the Insurance Contract(s) or otherwise.

(b)       All Commission Rights are fully and freely transferable and assignable
with the consent of the Insurance Company(ies), subject to standard restrictions
and conditions imposed by the Insurance Company(ies) and Insurance Contract(s)
and execution of the related Assignments of Commissions by the Company, any of
its Subsidiaries or any of their Affiliates, as applicable. No Insurance Company
or Governmental Body has alleged in any proceeding or otherwise alleged in
writing, that any Commission Rights are illegal or unenforceable. Except as
indicated on Schedule 4.26(b), no consent or other approval is required with
respect to such Commission Rights as a result of the purchase by Buyer of the
Shares and all such Commission Rights are valid and in full force and effect as
of the Closing.

4.27     Insurance Contract(s). The Company has delivered to Buyer a true,
correct and complete copy of each Insurance Contract. Schedule 4.27 contains a
true and complete list of each Insurance Company that is a party to an Insurance
Contract. Each Insurance Contract and each of the underlying Insurance Policies
is in full force and effect and constitutes a legal, valid and binding agreement
of the respective Insurance Company(ies), underwriters, brokers, agencies or
insured parties thereto, enforceable in accordance with its terms. Neither the
Company nor any of its Subsidiaries nor, to the Knowledge of the Company, any
other party to an Insurance Contract is in violation or breach of or default
under an Insurance Contract and no condition exists or event has occurred and is
continuing that with notice or lapse of time or both, would be a violation or
breach of or default under such Insurance Contract or would impair the
Commission Rights. There is no existing default under the terms of the
underlying Insurance Policies and, to the Knowledge of the Company, no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute such a default. The Insurance Contract(s) have not
been amended or modified and will not be amended or modified without the prior
written consent of Buyer. Neither the Company nor any of its Subsidiaries has
waived or otherwise surrendered any rights it has under the Insurance
Contract(s).

4.28     Insurance on the Company. Schedule 4.28 contains a true and complete
list of each material insurance policy owned by, or maintained for the benefit
of, the Company or any of its Subsidiaries. All such policies are in full force
and effect. Neither the Company nor any of its Subsidiaries is in default under
any such insurance policy. All premiums due have been paid on such insurance
policies, and neither the Company nor any of its Subsidiaries has received any
written notice of cancellation of any such insurance policy or written notice
with respect to

 

 

 

31

 

--------------------------------------------------------------------------------



any refusal of coverage thereunder. There have not been any claims brought by
the Company or any of its Subsidiaries under any such policy in which the
applicable insurer has questioned, denied or disputed coverage. To the Knowledge
of the Company, there are no outstanding claims currently pending under any such
policy that would reasonably be expected to cause a material increase in the
insurance rates of the Company or any of its Subsidiaries. Such policies are in
full force and effect and will remain in full force and effect after the
Closing. The applicable limits under such policies have not been exhausted.

4.29     Transactions with Affiliates. Except as set forth in Schedule 4.29, (i)
no officer, director, employee or Affiliate of the Company, any of its
Subsidiaries or the Seller or any spouse, parents, children, siblings,
mothers-in-law, fathers-in law, sons-in-law, daughters-in-law, brothers-in-law,
and sisters-in-law of any such individuals provide or cause to be provided any
assets, services or facilities used or held for use in connection with the
Business, (ii) the Business does not provide or cause to be provided any assets,
services or facilities to any such Person, and (iii) there are no agreements
between the Company or any of its Subsidiaries and any such Person. Except as
disclosed in Schedule 4.29, each of the transactions listed in Schedule 4.29 is
engaged in on an arms-length basis. Schedule 4.29 includes a list of all amounts
currently owed by the Company and its Subsidiaries to any such Person.

4.30     Entire Business. The purchase of the Shares pursuant to this Agreement
will effectively convey to Buyer the entire Business and all of the tangible and
intangible property used by the Company and its Subsidiaries (whether owned,
leased or held under license by the Company, by the Company’s Subsidiaries, by
any of the Company’s Affiliates or by others and whether or not currently in use
by the Company or any of its Subsidiaries) in connection with the conduct of the
Business as heretofore conducted by the Company and its Subsidiaries including,
without limitation, all tangible and intangible assets of the Company reflected
in the Balance Sheet and assets acquired since the date of the Balance Sheet.

4.31     Accounts. Schedule 4.31 contains a true, correct and complete list
showing the name and address of each banking or financial institution, mutual
fund or stock brokerage firm with which the Company or any of its Subsidiaries
has an account or safe deposit box or where assets of the Company or any of its
Subsidiaries are deposited or held, the account numbers or box numbers relating
thereto, and the name of each Person authorized to draw thereon or to have
access thereto. Schedule 4.31 identifies which such accounts, if any, are
intended to be segregated premium fund accounts.

4.32     Chief Executive Office. The chief executive office of the Company is
located at 1150 Corporate Office Drive, Milford, Michigan 48381.

4.33     Advances, Loans or Extensions. Schedule 4.33 sets forth all advances,
loans, or extensions of credit by any Insurance Company(ies) to the Company or
any of its Subsidiaries.

4.34     Solvency. Each of the Seller and the Company and each of its
Subsidiaries is, and after giving effect to the transactions contemplated by
this Agreement will be, as of the Closing Date, Solvent.

 

 

 

32

 

--------------------------------------------------------------------------------



4.35     Fairness of Consideration. The Seller acknowledges that the payment it
will receive under this Agreement for the Shares owned by such Seller
constitutes reasonably equivalent value, as such term is used in Section 548 of
the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., and as such term is
used in Sections 4 and 5 of the Uniform Fraudulent Transfer Act, in exchange for
such Shares.

4.36     Creditors. The Seller is not selling the Shares to Buyer with any
intent to hinder, delay or defraud any of its creditors.

4.37     Brokers. Other than Friedman, Billings, Ramsey & Co., Inc., no agent,
broker, investment banker, financial advisor or other firm or person is or will
be entitled to any broker’s fee or any other similar commission or fee in
connection with any of the transactions contemplated by this Agreement based
upon arrangements made by or on behalf Seller, the Company or any of their
respective Affiliates.

4.38     Commission Income. The Company and its Subsidiaries received no less
than $20,355,121 in aggregate commission revenue from the Insurance Company(ies)
in 2007 and as of September 30, 2008 have received no less than $13,479,393 in
aggregate commission revenue from the Insurance Company(ies) in 2008.

4.39     Information Security. The Company and its Subsidiaries have developed
and implemented effective information security policies and procedures that
include administrative, technical and physical safeguards. Such policies and
procedures are in material compliance with the Requirements of Law. Neither the
Company nor any of its Subsidiaries has experienced any unauthorized access to
Confidential Customer Information.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer hereby represents and warrants to
the Seller and agrees as follows:

5.1       Organization of Buyer. Buyer is duly organized and validly existing as
a corporation in good standing under the laws of the State of Nevada, with the
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted.

5.2       Authority of Buyer. Buyer has full corporate power and authority to
execute, deliver and perform this Agreement. This Agreement has been duly
executed and delivered by Buyer and is the legal, valid and binding agreement of
Buyer enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization or similar laws
now or hereafter in effect relating to or affecting creditors’ rights generally
and to general principles of equity (whether applied in a proceeding at law or
in equity).

 

 

 

33

 

--------------------------------------------------------------------------------



5.3       No Conflicts. Neither the execution and delivery of this Agreement nor
the consummation of any of the transactions contemplated hereby nor compliance
with or fulfillment of the terms, conditions and provisions hereof will:

(a)       violate, conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under
(i) the certificate of incorporation or bylaws of Buyer, (ii) any Contract or
License of Buyer, (iii) any Court Order to which Buyer is a party or by which
Buyer is bound, or (iv) any Requirements of Laws affecting Buyer, or

(b)       require the approval, consent, authorization or act of, or the making
by Buyer of any declaration, filing or registration with, any Person.

5.4       Brokers. No agent, broker, investment banker, financial advisor or
other firm or person is or will be entitled to any broker’s fee or any other
similar commission or fee in connection with any of the transactions
contemplated by this Agreement based upon arrangements made by or on behalf
Buyer and its Affiliates.

5.5       Financing. Buyer has sufficient availability under its existing
financing facility to consummate the transactions contemplated hereby.

ARTICLE 6

ACTION PRIOR TO THE CLOSING DATE

The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:

6.1       Preserve Accuracy of Representations and Warranties. Each of the
parties hereto shall refrain from taking any action which would render any
representation or warranty contained in this Agreement inaccurate as of the
Closing Date. Each party shall promptly notify the other of any Legal Proceeding
that shall be instituted or threatened against such party to restrain, prohibit
or otherwise challenge the legality of any transaction contemplated by this
Agreement.

 

 

6.2

Consents of Third Parties; Governmental Approvals.

(a)       The Seller and the Company will act diligently and reasonably to
secure, before the Closing Date, the consent, approval or waiver, in form and
substance reasonably satisfactory to Buyer, from any Person required to be
obtained as a result of the sale of the Shares to Buyer or to otherwise satisfy
the conditions set forth in Section 8.6 and Section 8.7.

(b)       During the period prior to the Closing Date, the Seller and the
Company shall act diligently and reasonably to secure any consents and approvals
of any Governmental Body required to be obtained to assure the continuance or
transfer of any Licenses, to permit the consummation of the transactions
contemplated by this Agreement, or to otherwise satisfy the conditions set forth
in Sections 8.6 and 8.7;

 

 

 

34

 

--------------------------------------------------------------------------------



provided that the Company shall not make any agreement or understanding as a
condition for obtaining any such consents or approvals except with the prior
written consent of Buyer.

6.3       Investigation by Buyer. The Company will (i) provide Buyer and its
officers, directors, employees, agents, counsel, accountants, financial
advisors, consultants and other representatives (collectively,
“Representatives”) and any Person considering providing financing to Buyer and
such Person’s Representatives with full access, upon reasonable prior notice and
during normal business hours, to the officers, employees and agents of the
Company and its Subsidiaries and to the Seller, to the Company’s and the
Seller’s accountants and other consultants and advisors and to the assets of the
Company and its Subsidiaries (including without limitation the right to take
surface and subsurface soil and groundwater samples at any site), and (ii)
furnish Buyer and such other Persons with all such information and data
(including, without limitation, copies of Contracts, Licenses, Benefit Plans and
other books and records) as Buyer or any of such other Persons reasonably may
request in connection with such investigation. The Company will deliver to Buyer
within fifteen (15) days of the end of each month a consolidated balance sheet
of the Company and its Subsidiaries as of the end of such month.

6.4       Operations Prior to the Closing Date. The Company shall, and the
Seller shall cause the Company and its Subsidiaries to, operate and carry on the
Business only in the ordinary course consistent with past practice. Without
limiting the generality of the foregoing, the Company shall, and the Seller will
cause the Company and its Subsidiaries to:

(a)       (i)        Preserve intact the present business organization and
reputation of the Business, (ii) keep available (subject to dismissals and
retirements in the ordinary course of business consistent with past practice)
the services of the Company’s and its Subsidiaries’ employees, (iii) maintain
the assets of the Company and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted, (iv) maintain the goodwill of
customers, suppliers, Producers, insurance companies and other Persons with whom
the Company and its Subsidiaries do business or provide services or with whom
the Company and its Subsidiaries otherwise have significant business
relationships, (v) continue all current sales, marketing and promotional
activities and (vi) continue all capital expenditures and maintenance;

(b)       (i)        Maintain their books and records in the usual, regular and
ordinary manner (ii) not permit any change in the management practices of the
Business (including any pricing, investment, accounting, financial reporting,
inventory, credit, or Tax practice or policy) and (iii) not change in any way
the manner of determining or the amounts paid or payable by the Company or any
of its Subsidiaries to any Affiliates of any Seller;

(c)       Pay all Taxes when they become due and payable and file all Tax
Returns as required by applicable law; and

(d)       Comply, in all respects, with all Requirements of Law applicable to
the Company, its Subsidiaries and the Business and promptly following receipt
thereof to

 

 

 

35

 

--------------------------------------------------------------------------------



give Buyer copies of any notice received from any Governmental Body or other
Person alleging any violation of any law or regulation.

6.5       Employee Matters. The Seller will cause the Company and its
Subsidiaries to refrain from directly or indirectly:

(a)       Making any representation or promise, oral or written, to any employee
concerning any Benefit Plan, except for statements as to the rights or accrued
benefits of any employee under the terms of any Benefit Plan;

(b)       Making any increase in the salary, wages or other compensation of any
employee;

(c)       Adopting, entering into, amending, modifying or terminating (partially
or completely) any Benefit Plan, except to the extent required by Requirements
of Law and, in the event compliance with Requirements of Law presents options,
only to the extent that the option that the Seller reasonably believes to be the
least costly is chosen; or

(d)       Establishing or modifying any (i) targets, goals, pools or similar
provisions in respect of any fiscal year under any Benefit Plan or any
employment Contract or other compensation arrangement with or for employees or
(ii) salary ranges, increase guidelines or similar provisions in respect of any
Benefit Plan or any employment Contract or other compensation arrangement with
or for employees.

The Company will administer each Benefit Plan, or cause the same to be so
administered, in all respects in accordance with the applicable provisions of
all applicable laws.

6.6       Certain Restrictions. Except as specifically provided for in this
Agreement, the Company will not directly or indirectly and the Seller will cause
the Company and its Subsidiaries not to directly or indirectly,

(a)       Make or grant any bonus or any increase in the salary, wages or other
compensation or incentive arrangements with any employee of the Company or any
of its Subsidiaries or make any other change in employment terms for any such
Person or adopt, enter into, amend, modify or terminate (partial or complete)
any Benefit Plan, in each case other than changes made in accordance with normal
compensation practice and pursuant to written Contracts in effect as of the date
hereof;

(b)       Create, incur, assume or guarantee any Indebtedness in excess of
$10,000, or waive any right under any Accounts Receivable or make any payment on
account of the Indebtedness of the Company or any of its Subsidiaries other than
scheduled payments;

(c)       Conduct the management practices of the Company or any of its
Subsidiaries (including, without limitation any pricing, investment, accounting,
and financial reporting, policies, maintenance of inventory control, collection
of Accounts Receivable, credit practices, payment of payables, allowance or Tax
practice or policy of the Company or any of its Subsidiaries or any method of
calculating any bad debt,

 

 

 

36

 

--------------------------------------------------------------------------------



contingency or other reserve for accounting, financial reporting or Tax
purposes) other than in the ordinary course consistent with past custom and
practice;

(d)       Fail to pay any payables or other liabilities in a timely manner and
consistent with past practices or accelerate the collection of Accounts
Receivable;

(e)       Acquire or dispose of any assets or properties other than in the
ordinary course of business consistent with past practice, or mortgage, pledge
or subject them to any Encumbrance except for Encumbrances for current property
Taxes not yet due and payable, or cancel without fair consideration any material
debts or claims owing to or held by it;

(f)        Make any commitments which would require capital expenditures in
excess of $10,000 for additions to property or equipment constituting capital
assets;

(g)       Make any commitments which would require capital investment in, any
loan to, or any acquisition of the securities or material assets of any other
Person or take any steps to form any Subsidiary;

(h)       Make any loans or advances to, or guarantees for the benefit of, or
enter into any transaction or agreement with any Affiliate, employee, officer or
director, except for (x) the transactions contemplated by this Agreement or the
other agreements being executed and delivered at the Closing pursuant to the
terms hereof, and (y) advances and other employee arrangements consistent with
past custom and practice made to any employees, officers and directors for
travel and business expenses incurred in the ordinary course of business;

(i)        (A) Enter into any Contract (1) out of the ordinary course of
business or (2) restricting in any respect the conduct of the Business as
presently conducted, (B) make any loans (other than advances for travel and
business expenses incurred in the ordinary course of business), (C) make any
distributions of property, (D) directly or indirectly engage in any transaction
or Contract with any Affiliate, (E) execute any guarantee, issue any debt or
incur any Indebtedness, except from suppliers in the ordinary course of business
or buy or sell any assets out of the ordinary course of business or (F) settle
or compromise any litigation;

(j)        Declare or pay any non-cash dividend or make any other non-cash
distribution on any of its shares, or redeem or purchase or otherwise acquire
any of its shares, or reduce its authorized capital or issued capital or agree
to do any of the foregoing or otherwise change any of its capital stock or grant
or enter into any options, warrants or calls or other rights to purchase or
convert any obligation into any of its capital stock;

(k)       Issue or sell any capital stock, notes, bonds or other securities, or
any option, warrant or other right to acquire the same, (x) redeem for value any
of the capital stock or declare, make or pay any non-cash dividends or non-cash
distributions to the holders of its capital stock or otherwise, (y) amend or
restate its organizational documents or (z) merge with, enter into a
consolidation with or acquire an interest of 5% or more in

 

 

 

37

 

--------------------------------------------------------------------------------



any Person or acquire a substantial portion of the assets or business of any
Person or any division or line of business thereof, or otherwise acquire any
material assets other than in the ordinary course of business consistent with
past practice;

(l)        Enter into any transaction or enter into, modify, amend or terminate
any Contract (including, without limitation, with respect to any transfer of any
of the assets of the Company or any of its Subsidiaries or the placing of an
Encumbrance on any of such assets) except on an arm’s-length basis in the
ordinary course of the Business consistent with past custom and practice;

(m)      Make or change any material Tax election not required by law, change
any method of accounting with respect to Taxes, file any amended Tax Return,
settle or compromise any Tax liability, enter into any closing agreement with
respect to Taxes, surrender any right to claim a refund of Taxes or take any
similar action if the effect would be to increase the Tax liability of the
Company or any of its Subsidiaries after the Closing Date or decrease any Tax
attribute of the Company or any of its Subsidiaries existing on the Closing
Date;

(n)       Except as may be required by any Governmental Body or under GAAP, make
any material change in its methods, principles and practices or accounting;

(o)       Effectuate a “plant closing” or “mass layoff” (as those terms are
defined in the WARN Act) affecting in whole or in party any site of employment,
facility operating unit or employees;

(p)       Cancel or terminate any insurance policy naming it as a beneficiary or
a loss payable payee without obtaining comparable substitute insurance coverage;

(q)       In any other manner, modify, change or otherwise alter the fundamental
nature of its business as presently conducted;

(r)        Waive or otherwise surrender any rights under the Insurance
Contract(s); or

 

(s)

Authorize, commit or agree to take any of the foregoing actions.

6.7       No Impairment of Commission Rights. Neither the Company or any
Affiliate of the Company nor the Seller or any Affiliates of the Seller shall
(with respect to the Seller the restrictions contained in this Section shall
survive the Closing), directly or indirectly, (i) engage in any effort to induce
any Person to surrender, convert, replace, lapse or forfeit any Insurance
Policy, (ii) encourage any agent or other Person to engage in such efforts or
activities, (iii) discuss any such efforts or activities with any agent or other
Person, (iv) breach or permit the occurrence of a breach with respect to any
agreement with any Insurance Company(ies) that could result in the impairment of
the Company’s receipt of the payments on account of the Commission Rights or (v)
otherwise engage in any action or activity that could in any way impair the
Company’s receipt of such payments.

 

 

 

38

 

--------------------------------------------------------------------------------



6.8       No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to its terms, the Seller will not, and will cause the
Company, its Subsidiaries and each of their respective directors, officers,
agents and employees not to, directly or indirectly, solicit, initiate or
encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to, or consider the merits or any unsolicited
inquiries or proposals from, any Person (other than Buyer) relating to any
transaction involving the sale of the Company, or any of the capital stock of
the Company, or any material assets of the Company, or any merger,
consolidation, business combination or similar transaction involving the
Company. Until such time as this Agreement is terminated pursuant to its terms,
the Seller and the Company shall promptly notify Buyer of the nature and terms
of any inquiries or proposals, information requested or negotiations or
discussions sought to be initiated or continued with respect to any such
transaction.

 

 

6.9

Update of Schedules.

(a)       During the period prior to the Closing Date or the earlier termination
of this Agreement, the Seller shall promptly notify Buyer in writing if the
Seller or the Company becomes aware of (i) the occurrence or non-occurrence of
any event or the existence of any fact or condition that would cause or
constitute a breach of any of their representations or warranties contained
herein had such representation or warranty been made as of the time of the
discovery of such event, fact or condition and (ii) any failure on the part of
the Seller or the Company to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder. Should any such
event, fact or condition require any change to the Schedules hereto, the Company
shall promptly deliver to Buyer a supplement to the Schedules specifying such
change; provided, that, except as provided in clause (b) below, any supplement
to a Schedule shall not cure any misrepresentation or breach of warranty that
otherwise exists hereunder, and after the Closing Date, any Buyer Group Member
will have the right to seek indemnification, subject to the limits set forth in
Article 10, for any such events, facts or conditions as if such supplement had
never been delivered.

(b)       In the event that the Company delivers one or more supplements to the
Schedules pursuant to Section 6.9(a) that reflect any events, facts or
conditions which individually or in the aggregate would cause the conditions set
forth in Sections 8.1 or 8.2 not to be satisfied, and Buyer does not exercise
its right to terminate this Agreement on the basis of such supplemented
Schedules, Buyer will be deemed to have accepted such supplemented Schedules,
the delivery of any such supplement will be deemed to have cured any
misrepresentation or breach of warranty that otherwise might have existed
hereunder by reason of such event, fact or condition and that arose from facts,
events or conditions occurring after the date of this Agreement, and from and
after the Closing Date, no Buyer Group Member will have any claim for
indemnification for any such events, facts or conditions.

6.10     Indebtedness and Selling Expenses. Prior to the Closing Date, the
Seller shall, and shall cause its Affiliates (including the Company and its
Subsidiaries) to (i) repay in full all Indebtedness of the Company and its
Subsidiaries and (ii) pay the Selling Expenses to the

 

 

 

39

 

--------------------------------------------------------------------------------



Persons entitled to such payment, including, without limitation, all amounts
owed to Friedman, Billings, Ramsey & Co., Inc.

 

ARTICLE 7

ADDITIONAL AGREEMENTS

7.1       Apportionment of Taxes. Buyer and the Seller hereby agree that the Tax
year of the Company and its Subsidiaries shall terminate for U.S. federal income
Tax purposes on the end of the Closing Date under Treasury Regulations Section
1.1502-76(b)(1)(ii)(A)(1) as a result of the acquisition of the Shares, with
items of income, gain, loss and deduction allocated in accordance with the
provisions of Treasury Regulations Section 1.1502-76, including Treasury
Regulations Section 1.1502-76(b)(1)(ii)(B) as applicable. To the extent
permitted by Requirements of Law, Buyer and Seller further agree to elect with
the relevant Taxing Authority to treat for all purposes the Closing Date as the
last day of a taxable period of the Company and each of its Subsidiaries.

Any Taxes which are payable by the Company or any of its Subsidiaries after
Closing, but which relate to periods that begin prior to the Closing Date and
end after the Closing Date (a “Straddle Period”), shall be apportioned as
follows: (i) with respect to income, sales and use and Employment and
Withholding Taxes, as determined from the books and records of the Company and
its Subsidiaries as though the taxable year of the Company and its Subsidiaries
terminated at the close of business on the Closing Date; provided that with
respect to income Taxes, the principles of Treasury Regulations Section
1.1502-76(b)(1)(ii)(B) shall be applied in a manner consistent with that applied
for federal income Tax purposes, and (ii) with respect to all other Taxes, the
Seller’s obligations shall be determined on a per diem basis by multiplying the
amount of such Tax for the entire taxable period by a fraction, the numerator of
which is the number of days in the taxable period ending on the Closing Date and
the denominator of which is the number of days in the entire taxable period.

 

The Seller shall, in accordance with the provisions of this Section 7.1, be
liable for and shall reimburse the Company for all Taxes that relate to a period
ending on or before the Closing Date, including the portion of any Straddle
Period ending on the Closing Date (together, “Pre-Closing Taxes”) and Buyer
shall be liable for the portion of such Taxes which relate to the period
beginning on the day following the Closing Date.

7.2       Transfer Taxes. All stamp, transfer, documentary, sales and use, value
added, registration, stock transfer, real property transfer, recording and other
such Taxes and fees incurred in connection with this Agreement or any other
transaction contemplated hereby (collectively, the “Transfer Taxes”) shall be
borne equally by Seller and Buyer. Buyer and the Seller shall cooperate in the
filing of all necessary Tax Returns and other documentation with respect to all
such Transfer Taxes.

7.3       Post-Closing Remittances. If, after the Closing Date, the Seller or
its Affiliates shall receive any remittance from any account debtors with
respect to any Accounts Receivable, the Seller shall forward it to Buyer
promptly following receipt thereof.

 

 

 

40

 

--------------------------------------------------------------------------------



7.4       Public Announcements. Buyer, the Seller and the Company agree to
communicate with each other and cooperate with each other prior to any public
disclosure of this Agreement or the transactions contemplated hereby. Each of
Buyer, the Seller and the Company agrees that it shall not issue, and it shall
cause its respective Affiliates not to issue, any public release or announcement
concerning this Agreement or the transactions contemplated hereby without the
prior written consent of the other parties, subject to any disclosures in
connection with Requirements of Law or stock exchange rules and any disclosures
to the parties’ Representatives on an as needed basis, in which case the party
required to make the release or announcement shall allow the other parties (or
any of their respective Affiliates) reasonable time to comment on such release
or announcement in advance of such issuance. Notwithstanding the foregoing, it
is understood that upon the Closing, each of the Seller and Buyer will make
separate customary press releases regarding the Closing. Accordingly, the
parties shall endeavor to agree upon the text of any such press releases in
advance of their release.

 

 

7.5

Confidentiality; Non-Solicitation.

(a)       From and after the Closing Date, the Seller agrees that it will not,
nor will it permit any of its Affiliates to, make use of, divulge or disclose to
any third party (other than Buyer, or any agent or employee of Buyer) any
Confidential Information related to the Company or any of its Subsidiaries, the
Business or Buyer, other than in connection with Requirements of Law, unless (i)
such information was or becomes generally available to the public other than as
a result of a disclosure by the Seller or any of its Affiliates or (ii) such
information was or becomes available to the Seller on a non-confidential basis
from a source other than from Buyer or the Company and such source is not bound
by a confidentiality obligation to Buyer or the Company.

(b)       For a period of two (2) years following the Closing Date, the Seller
agrees that it shall not, and shall cause its Affiliates not to, directly or
indirectly through another Person (i) solicit or encourage any employee of the
Company or its Affiliates to leave the employ of the Company or such Affiliate,
as applicable, or engage in any conduct or communications with any employee of
the Company or any Affiliate thereof that directly or indirectly causes such
employee to terminate their employment relationship with the Company or such
Affiliate, except that the Seller may engage in general public advertisements
and recruitment efforts not directed at employees of the Company or any
Affiliate, to which the employees of the Company or its Affiliates may respond,
(ii) hire any person who is or was an employee of the Company or an Affiliate
thereof until one (1) year after such individual’s employment relationship with
the Company or any such Affiliate has been terminated or (iii) solicit or
encourage any Producer, customer, supplier, vendor, licensee or other business
relation of the Company or its Affiliates to cease doing business with the
Company or such Affiliate, or in any way interfere with the relationship between
any such customer, supplier, vendor, licensee or business relation, on the one
hand, and the Company or its Affiliates, on the other hand.

7.6       Cooperation in Transition and Transfer of Data. Before and after the
Closing, the Seller shall cooperate with and assist Buyer in any manner
reasonably requested by Buyer to more effectively put Buyer in possession and
control of the assets of the Company.

 

 

 

41

 

--------------------------------------------------------------------------------



Without limiting the foregoing, the Seller shall transfer to Buyer all data and
computer programs used in operating the Business and all data archived while
operating the Business.

 

 

7.7

Assignments and Consents.

(a)       From and after the Closing, the Seller shall, and shall cause its
Affiliates to, use their reasonable best efforts to assist Buyer in its efforts
to assign, at or following the Closing, all Commission Rights to an Affiliate of
Buyer designated by Buyer, including without limitation executing and delivering
all Assignments of Commissions, notices, documents, other assignments or
certificates reasonably requested by Buyer. Without limiting the foregoing, the
Seller shall, on, or as soon as practicable after, the date of this Agreement
prepare, execute and deliver to each of the Insurance Companies, one or more
Assignments of Commissions assigning all Commission Rights to an Affiliate of
Buyer designated by Buyer, and use reasonable efforts to obtain the
countersignature of each Insurance Company acknowledging (or if required by the
terms of the applicable Insurance Contract, consenting to) such assignment.

(b)       Without limitation of the foregoing, from and after the Closing, the
Seller will use its reasonable best efforts to provide assistance to and
cooperate with Buyer in its efforts to obtain the Consents and each of the
following:

(i)        Fully executed Assignments of Commissions with respect to all
Commission Rights due from each of Continental Assurance Company, Valley Forge
Life Insurance Company and Continental Casualty Company (collectively, the “CNA
Companies”) to Buyer or its designee, substantially in the form of Exhibit C-2
attached hereto, duly executed by each of such CNA Company and the Company
(and/or any other party to an Insurance Contract with such CNA Company,
including without limitation any Subsidiary or Affiliate of the Company), as
assignor;

(ii)       Fully executed Assignments of Commissions with respect to all
Commission Rights due from each of United Healthcare Insurance Company,
PacifiCare Life & Health Insurance Company and PacifiCare Life Assurance Company
(collectively, the “UHC Companies”) to Buyer or its designee, substantially in
the form of Exhibit C-3 attached hereto, duly executed by each of such UHC
Company and the Company (and/or any other party to an Insurance Contract with
such UCH Company, including without limitation any Subsidiary or Affiliate of
the Company), as assignor;

(iii)      Fully executed Assignments of Commissions with respect to all
Commission Rights due from each of Monumental Life Insurance Company, Peoples
Benefit Life Insurance Company, Life Investors Insurance Company of America and
Transamerica Life Insurance Company (collectively, the “Aegon Companies”) to
Buyer or its designee, substantially in the form of Exhibit C-4 attached hereto,
duly executed by each of such Aegon Company and the Company (and/or any other
party to an Insurance Contract with such Aegon

 

 

 

42

 

--------------------------------------------------------------------------------



Company, including without limitation any Subsidiary or Affiliate of the
Company), as assignor; and

(iv)      Fully executed Assignment(s) of Commissions with respect to all
Commission Rights due from Blue Cross Blue Shield of Michigan (“BCBSM”) to Buyer
or its designee, substantially in the form of Exhibit C-5 attached hereto, duly
executed by BCBSM and the Company (and/or any other party to an Insurance
Contract with BCBSM, including without limitation any Subsidiary or Affiliate of
the Company), as assignor.

7.8       Severance Policies. For a period of one (1) year following the Closing
Date, Buyer shall cause the Company to maintain the severance policies set forth
in Schedule 7.8 with respect to all persons employed by the Company as of the
Closing Date.

7.9       Escrow Agreement. If required in accordance with Section 3.2(c), on
January 2, 2009, the parties shall enter into the Escrow Agreement.

7.10     Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents and (c) to do such other acts and things, all as the other
party may reasonably request, for the purpose of carrying out the intent of this
Agreement.

ARTICLE 8

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

The obligations of Buyer under this Agreement shall, at the option of Buyer, be
subject to the satisfaction, of the following conditions:

8.1       Representations and Warranties. Each of the representations and
warranties made by the Company and the Seller in this Agreement shall be true
and correct in all material respects, other than those representations and
warranties of the Company and the Seller contained herein that are qualified by
materiality, which shall be true and correct in all respects, in each case, as
of the date of this Agreement and as of the Closing Date, without taking into
account any update of or modification to the Schedules made after the date of
this Agreement.

8.2       Performance. The Seller and the Company shall have performed and
complied with, in all respects, each agreement, covenant and obligation required
by this Agreement to be so performed or complied with by the Seller and the
Company at or before the Closing.

8.3       No Material Adverse Change. Since the date of this Agreement, there
shall not have been a Material Adverse Change or any event that is likely to
result in a Material Adverse Change.

8.4       Closing Certificate. The Seller shall have delivered to Buyer a
certificate of the Secretary or an Assistant Secretary of each of the Seller and
the Company, as applicable, dated the Closing Date certifying that the
conditions set forth in Sections 8.1, 8.2, and 8.3 have been satisfied.

 

 

 

43

 

--------------------------------------------------------------------------------



8.5       Orders and Laws. There shall not be in effect on the Closing Date any
Court Order, or Requirements of Law restraining, enjoining or otherwise making
unadvisable, undesirable or illegal or prohibiting the consummation of any of
the transactions contemplated by this Agreement or which otherwise could
reasonably be expected to result in a material diminution of the benefits of the
transactions contemplated by this Agreement, and there shall not be pending or
threatened on the Closing Date any action or proceeding in, before or by any
Governmental Body that could reasonably be expected to result in the issuance of
any such Court Order or the enactment, promulgation or deemed applicability to
Buyer, the Company, its Subsidiaries, the Business or the transactions
contemplated by this Agreement of any such Requirements of Law.

8.6       Regulatory Consents and Approvals. All consents, approvals and actions
of, filings with and notices to any Governmental Body necessary (as determined
by Buyer, in its reasonable discretion) to permit Buyer, the Seller and the
Company to perform their obligations under this Agreement and to consummate the
transactions contemplated hereby (other than those set forth on Schedule 8.6 but
including, without limitation, those necessary for Buyer to exercise its right
of set-off pursuant to Section 10.6), (i) shall have been duly obtained, made or
given, (ii) shall be in form and substance reasonably satisfactory to Buyer,
(iii) shall not be subject to the satisfaction of any condition that has not
been satisfied or waived and (iv) shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental Body
necessary for the consummation of the transactions contemplated by this
Agreement, shall have occurred.

8.7       Third Party Consents. All consents to the performance by Buyer, the
Seller and the Company of their obligations under this Agreement or to the
consummation of the transactions contemplated hereby as are required under any
Contract or License of Buyer or the Company or from any other Person other than
those set forth on Schedule 8.7, (i) shall have been obtained, (ii) shall be in
form and substance reasonably satisfactory to Buyer, (iii) shall not be subject
to the satisfaction of any condition that has not been satisfied or waived and
(iv) shall be in full force and effect.

8.8       Licenses. All Licenses that are required to own and operate the assets
of the Company and its Subsidiaries and to carry on the Business as now
conducted shall remain in full force or have been transferred to or obtained by
Buyer on terms and conditions no less favorable to Buyer than they are to the
Company or the applicable Subsidiary.

8.9       Deliveries. The Seller shall have delivered to Buyer all documents and
agreements to be delivered by the Seller at or prior to Closing including,
without limitation, those set forth in Section 3.4.

8.10     Casualty. There shall not have occurred any damage, destruction or loss
in excess of $10,000 to the assets of the Company or any of its Subsidiaries
whether or not covered by insurance.

8.11     Affiliate Transactions. The Contracts and transactions required to be
listed on Schedule 4.29, other than any Insurance Contracts, shall have been
terminated, and Buyer shall have received evidence of such termination in form
reasonably satisfactory to Buyer.

 

 

 

44

 

--------------------------------------------------------------------------------



ARTICLE 9

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

The obligations of the Seller under this Agreement shall, at the option of the
Seller, be subject to the satisfaction, of the following conditions:

9.1       Representations and Warranties. Each of the representations and
warranties made by Buyer in this Agreement shall be true and correct in all
material respects, other than those representations and warranties of Buyer
contained herein that are qualified by materiality, which shall be true and
correct in all respects, in each case, as of the date of this Agreement and as
of the Closing Date.

9.2       Performance. Buyer shall have performed and complied with, in all
respects, each agreement, covenant and obligation required by this Agreement to
be so performed or complied with by Buyer at or before the Closing.

9.3       Officers’ Certificate. Buyer shall have delivered to the Seller a
certificate of the Secretary or an Assistant Secretary of Buyer dated the
Closing Date certifying that the conditions set forth in Sections 9.1 and 9.2
have been satisfied.

9.4       Orders and Laws. There shall not be in effect on the Closing Date any
Court Order, law or regulation restraining, enjoining or otherwise prohibiting
or making illegal the consummation of any of the transactions contemplated by
this Agreement.

9.5       Regulatory Consents and Approvals. All consents, approvals and actions
of, filings with and notices to any Governmental Body necessary to permit Buyer,
the Seller and the Company to perform their obligations under this Agreement and
to consummate the transactions contemplated hereby (i) shall have been duly
obtained, made or given, (ii) shall not be subject to the satisfaction of any
condition that has not been satisfied or waived and (iii) shall be in full force
and effect, and all terminations or expirations of waiting periods imposed by
any Governmental Body necessary for the consummation of the transactions
contemplated by this Agreement shall have occurred.

9.6       Deliveries. Buyer shall have delivered to the Seller all documents and
agreements to be delivered by Buyer at or prior to Closing, including, without
limitation, those set forth in Section 3.3.

ARTICLE 10

INDEMNIFICATION

10.1     Indemnification by the Seller. The Seller will indemnify and hold
harmless each Buyer Group Member from and against any and all Losses and
Expenses incurred by such Buyer Group Member in connection with or arising from:

(a)       Any breach by the Seller or, prior to the Closing, the Company of any
of their covenants in this Agreement;

 

 

 

45

 

--------------------------------------------------------------------------------



(b)       Any failure of the Seller or, prior to the Closing, the Company to
perform any of their obligations in this Agreement;

(c)       Any breach of any warranty or the inaccuracy of any representation of
the Seller or the Company contained or referred to in this Agreement (including
the Schedules referenced herein) or in any certificate delivered by or on behalf
of the Seller or the Company, as applicable, pursuant hereto;

(d)       Any liability of the Company (x) incurred on or prior to the Closing
Date and not reflected in the Financial Statements or (y) arising out of or
related to transactions consummated, conditions existing or actions taken or
actions required to be taken but not so taken on or prior to the Closing Date
and not reflected in the Financial Statements;

 

(e)

Any Pre-Closing Taxes;

(f)        Any Legal Proceedings arising out of or related to conditions
existing, actions take or actions required to be taken on or prior to the
Closing Date, including, without limitation, the Legal Proceedings set forth on
Schedule 4.22;

(g)       Any set off, counterclaim, defense or contractual exclusion asserted
by any Insurance Company with respect to any payment otherwise due the Company
or any of its Subsidiaries on the Commission Rights;

(h)       Indebtedness of the Company or any of its Subsidiaries that is not
paid at or prior to the Closing;

(i)        Any failure of the Seller or, prior to the Closing, the Company to
obtain the Consent;

 

(j)

Selling Expenses that are not paid at or prior to the Closing;

(k)       The failure of UIG of Texas, Inc. to be in good standing in the State
of Texas;

(l)        The removal of any director or officer of the Company or any of its
Subsidiaries prior to the Closing;

(m)      Any actions taken following the Closing by any officer of the Company
or any of its Subsidiaries who was removed from his or her position as such
prior to the Closing, other than actions taken by any such person in the
ordinary course of business consistent with past practice;

(n)       Any fees, expenses or other payments incurred or owed by the Seller or
the Company or any of its Subsidiaries (in each case as of the Closing Date) to
any brokers, financial advisors or comparable other Persons retained or employed
by it in connection with the transactions contemplated by this Agreement; or

 

 

 

46

 

--------------------------------------------------------------------------------



(o)       The failure of any officer of the Company or any of its Subsidiaries
who is a party to any Insurance Contract to execute an Assignment of Commission
for such Insurance Contract.

10.2     Indemnification by Buyer. Buyer agrees to indemnify and hold harmless
each Seller Group Member from and against any and all Losses and Expenses
incurred by such Seller Group Member in connection with or arising from:

(a)       any breach by Buyer of any of its covenants or agreements in this
Agreement;

(b)       any failure by Buyer to perform any of its obligations in this
Agreement;

(c)       any breach of any warranty or the inaccuracy of any representation of
Buyer contained or referred to in this Agreement (including the Schedules
referenced therein) or in any certificate delivered by or on behalf of Buyer
pursuant hereto; or

(d)       any fees, expenses or other payments incurred or owed by Buyer to any
brokers, financial advisors or comparable other Persons retained or employed by
it in connection with the transactions contemplated by this Agreement.

10.3     Survival of Representations and Warranties; Limitations. The
representations and warranties of Buyer, the Seller and the Company contained in
this Agreement shall survive the Closing, subject to the limitations in this
Section 10.3. Notwithstanding anything set forth herein to the contrary, the
limitations in this Section 10.3 shall not apply to any claims for actual fraud
or knowing, willful or intentional breaches.

(a)       Time Limitations. Except as set forth in paragraph (b) below, no party
shall have any liability (for indemnification or otherwise) under this Agreement
for a breach of any representation or warranty unless such party is given notice
asserting a claim with respect thereto and specifying the factual basis of the
claim and extent of the Losses and Expenses in reasonable detail, to the extent
then known or available, on or before the second anniversary of the Closing
Date. Notwithstanding the foregoing, no Buyer Group Member shall assert any
claim for a breach of any representation or warranty (other than any Fundamental
Representation or Major Representation) for so long as the only portion of the
Purchase Price that has been paid is the Initial Purchase Price.

(b)       Exceptions to Time Limitations. The representations and warranties
contained in Sections 4.1(a)(i) and (b)(i) (Organization; Qualification; Good
Standing), 4.2(a)(i) (Authorization for Agreement), 4.3 (Enforceability),
4.4(a), (b) and (d) (Capitalization; Subsidiaries and Affiliates), 4.5 (Matters
Affecting Shares; Title to Shares), 4.37 (Brokers), 5.1 (Organization of Buyer),
5.2 (Authority of Buyer) and 5.4 (Brokers) (collectively, the “Fundamental
Representations”) shall survive indefinitely. The representations and warranties
contained in Sections 4.10 (Taxes) and 4.18 (Benefit Plans) shall survive the
Closing for until 30 days after the expiration of the applicable statute of
limitations including any suspensions, tollings or extensions thereof. The
representations and warranties contained in Section 4.20 (Environmental Matters)
shall

 

 

 

47

 

--------------------------------------------------------------------------------



survive for a period of five years from the Closing Date. All covenants and
agreements contained in this Agreement will survive the Closing Date in
accordance with their terms.

(c)       Dollar Limitations - Minimum. The Seller shall not be required to
provide indemnification to any Buyer Group Member pursuant to Section 10.1(c)
unless the aggregate amount of Losses and Expenses incurred by the Buyer Group
Members pursuant to such provision exceeds $285,000 in the aggregate (the
“Basket”), in which case the Buyer Group Members shall be entitled to recover
for all Losses and Expenses so identified without regard to the Basket. The
Buyer shall not be required to provide indemnification to any Seller Group
Member pursuant to Section 10.2(c) unless the aggregate amount of Losses and
Expenses incurred by the Seller Group Members pursuant to such provision exceeds
the Basket, in which case the Seller Group Members shall be entitled to recover
for all Losses and Expenses so identified without regard to the Basket.

(d)       Dollar Limitations - Maximum. The aggregate maximum liability of the
Seller for any Losses and Expenses under Section 10.1(c) shall be an amount
equal to thirty percent (30%) of the aggregate of all amounts paid to the Seller
pursuant to the terms of this Agreement and the Seller Note as of the date on
which a claim with respect thereto is resolved (the “Indemnity Cap”). The
aggregate maximum liability of the Buyer for any Losses and Expenses under
Section 10.2(c) shall be an amount equal to the Indemnity Cap.

(e)       Exceptions to the Dollar Limitations. In no event shall the Basket or
the Indemnity Cap apply to any claims for Losses or Expenses incurred in
connection with the breach or inaccuracy of any of the Fundamental
Representations or any of the Major Representations.

(f)        Solely for purposes of calculating the amount of any Losses and
Expenses owing under Section 10.1(c) and Section 10.2(c) resulting from a breach
of any representations and warranties that are qualified by “Material Adverse
Change;” “material” “materiality” and/or similar materiality qualifiers, all
amounts of indemnifiable Losses and Expenses actually suffered or incurred to
the extent arising from a breach of such representation and warranty shall be
counted and not only those amounts in excess of the relevant materiality
threshold required for a breach of the relevant representation or warranty.

(g)       The Buyer Group Members shall be entitled to rely upon, and shall be
deemed to have relied upon, all representations and warranties of the Company
and the Seller set forth in this Agreement, and all covenants of the Company and
the Seller set forth in this Agreement, and, except as otherwise provided in
Section 6.9(b), the rights of the Buyer Group Members under this Article 10
shall not be affected by (i) any investigation or examination conducted with
respect to, or any knowledge acquired (or capable of being acquired) about the
accuracy or inaccuracy of or compliance with, any representation, warranty,
covenant, agreement, undertaking or obligation made by or on behalf of the
Company and/or the Seller, (ii) subject to Section 6.9, the waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance

 

 

 

48

 

--------------------------------------------------------------------------------



of or compliance with any covenant, agreement, undertaking or obligation or
(iii) the Closing hereunder.

 

 

10.4

Indemnification Procedures.

(a)       Any Person making a claim for indemnification pursuant to Article 10
(an “Indemnified Party”) must give the Person from whom indemnification is
sought (an “Indemnifying Party”) written notice of such claim describing such
claim and the nature and amount of such Losses (to the extent that the nature
and amount of such Losses is known at such time) (an “Indemnification Claim
Notice”) promptly after the Indemnified Party receives any written notice of any
action, lawsuit, proceeding, investigation or other claim (a “Proceeding”)
against or involving the Indemnified Party by a Governmental Body or other third
party or otherwise discovers the liability, obligation or facts giving rise to
such claim for indemnification; provided that the failure to notify or delay in
notifying an Indemnifying Party will not relieve the Indemnifying Party of its
obligations to indemnify, except to the extent that (and only to the extent
that) such failure shall have caused the damages for which the Indemnifying
Party is obligated to be greater than such damages would have been had the
Indemnified Party given the Indemnifying Party prompt notice hereunder.

(b)       With respect to the defense of any Proceeding against or involving an
Indemnified Party in which the Governmental Body or other third party in
question seeks only the recovery of a sum of money for which indemnification is
provided, at its option an Indemnifying Party may assume control of such defense
and appoint as lead counsel of such defense legal counsel selected by the
Indemnifying Party and reasonably acceptable to Indemnified Party.

(c)       The Indemnified Party will be entitled to participate in the defense
of such claim and to employ counsel of its choice for such purpose at its own
expense; provided that, notwithstanding the foregoing, the Indemnifying Party
will bear the reasonable fees and expenses of such separate counsel incurred
prior to the date upon which the Indemnifying Party effectively assumes control
of such defense pursuant to Section 10.4(b). If the Indemnifying Party assumes
the defense of a claim, it will be conclusively established for purposes of this
Agreement that such claim is within the scope of and subject to indemnification
hereunder. Notwithstanding any provision herein to the contrary, the
Indemnifying Party will not be entitled to assume control of the defense of such
claim, and will pay the reasonable fees and expenses of legal counsel retained
by the Indemnified Party, if

(i)        the Indemnified Party reasonably believes that there exists or could
arise a conflict of interest which, under applicable principles of legal ethics,
could prohibit a single legal counsel from representing both the Indemnified
Party and the Indemnifying Party in such Proceeding,

(ii)       the Indemnifying Party has failed or is failing to prosecute or
defend vigorously such claim, or

 

 

 

49

 

--------------------------------------------------------------------------------



(iii)      the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such claim and provide
indemnification with respect to such claim.

(d)       The Indemnifying Party will not (i) enter into any settlement of any
claim or Proceeding that does not include a complete release of the Indemnified
Party from all liability with respect thereto or that imposes any liability or
obligation on the Indemnified Party or (ii) cease to defend any claim or
Proceeding which such party is defending in accordance with the provisions of
this Article 10 without first obtaining the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld).

10.5     Treatment of Indemnification Payments. Amounts paid to or on behalf of
Buyer, the Company or the Seller, as indemnification hereunder shall be treated
as adjustments to the Purchase Price.

10.6     Payment. Any payment pursuant to a claim for indemnification under
Section 10.1(i) shall be satisfied out of the Escrow Amount. In the event that
no Escrow Amount exists or the amount of Losses and Expenses in respect of any
such claim exceeds the Escrow Amount, such Losses and Expenses shall be
satisfied by the Seller pursuant to the terms of this Article 10. Any payment
pursuant to a claim for indemnification shall be made not later than ten (10)
days after receipt by the Indemnifying Party of written notice from the
Indemnified Party stating the amount of the claim. Any payment to be made to an
Indemnified Party in connection with a resolved Proceeding which is not made
when due shall bear interest at the Applicable Interest Rate. The Applicable
Interest Rate shall be adjusted on the first of each month and interest shall be
compounded monthly, computed on the basis of a 365-day year and shall be payable
on demand. In addition, such party shall reimburse the other party for any and
all costs or expenses of any nature or kind whatsoever (including but not
limited to all attorneys’ fees) incurred in seeking to collect such Losses,
Expenses and interest. Buyer shall have the right to set off the amount of any
indemnity or other obligation of the Seller against any amount that is due from
any Buyer Group Member to any Seller Group Member, including any amounts due
under this Agreement; provided, that in the absence of fraud, Buyer shall not
have any right to set off with respect to the Initial Purchase Price or the
first $6,000,000 payable under the Seller Note.

10.7     Exclusive Remedy. Any claim or cause of action (whether such claim
sounds in tort, contract or otherwise and including statutory rights and
remedies) based upon, relating to or arising out of this Agreement or the
transactions contemplated hereby or otherwise in respect of the status,
operations, condition or ownership of the Company, the Business or properties on
or prior to the Closing Date must be brought by either party in accordance with
the provisions and applicable limitations of this Article 10, which in the
absence of actual fraud shall constitute the sole and exclusive remedy of all
parties, their Affiliates, successors and assigns for any such claim or cause of
action.

ARTICLE 11

GENERAL PROVISIONS

 

 

 

50

 

--------------------------------------------------------------------------------



11.1     Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered when
delivered personally or when sent by registered or certified mail or by private
courier addressed as follows:

 

If to Buyer, to:

LTC Global, Inc.

33 North Central Avenue, Suite 317

Medford, Oregon 97501

 

Attention: Daniel Schmedlen, Esq.

 

 

With a copy to:

Nixon Peabody LLP

437 Madison Avenue

New York, NY 10022

 

Attention: Roger Berg, Esq.

 

 

If to the Seller, to:

Penn Treaty American Corporation

3440 Lehigh Street

Allentown, Pennsylvania 18103

 

Attention: Jane Bagley, Esq.

 

 

With a copy to:

Ballard Spahr Andrews & Ingersoll, LLP

 

1735 Market Street, 51st Floor

 

Philadelphia, PA 19103

 

 

Attention: Justin P. Klein, Esq.

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

 

 

11.2

Successors and Assigns.

(a)       Buyer may assign or otherwise transfer all or any portion of its
rights under this Agreement without the prior consent of the Seller. The Seller
shall not assign its rights nor delegate its obligations under this Agreement
without Buyer’s prior written consent.

(b)       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended or shall be construed to confer
upon any Person other than the parties and their successors and permitted
assigns any right, remedy or claim under or by reason of this Agreement, other
than with respect to the Buyer Group Members and the Seller Group Members,
Article 10 hereof.

11.3     Entire Agreement; Amendments. All Schedules referred to herein
(including, but not limited to, any Schedules that are delivered separately and
not attached

 

 

 

51

 

--------------------------------------------------------------------------------



hereto) are hereby incorporated by reference into this Agreement as if they were
set forth at length in the text of this Agreement. This Agreement, the Schedules
referred to herein and the documents delivered pursuant hereto contain the
entire understanding of the parties hereto with regard to the subject matter
contained herein or therein, and supersede all prior agreements, understandings
or letters of intent between or among any of the parties hereto, including the
Letter of Intent dated September 4, 2008 between the Seller and Buyer. This
Agreement shall not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the parties hereto.

11.4     Interpretation. Article titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. The Schedules and
Exhibits referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein.

11.5     Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party or parties entitled to
the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement, as to any party, only if it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

11.6     Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

11.7     Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be considered an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to each of the parties hereto.

11.8     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of Delaware.

11.9     Payment of Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party will pay its own costs and expenses incurred in connection with the
negotiation and execution of

 

 

 

52

 

--------------------------------------------------------------------------------



this Agreement and the closing of the transactions contemplated hereby and all
such expenses of the Company shall be paid by the Seller.

11.10   No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any Person.
The use of the word “including” in this Agreement or in any of the agreements
contemplated hereby shall be by way of example rather than by limitation.

[signatures follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

BUYER:

LTC GLOBAL, INC.

 

 

 

By: /s/Thomas A. Skiff

 

Thomas A. Skiff

 

Chief Executive Officer

THE COMPANY:

UNITED INSURANCE GROUP AGENCY, INC.

 

 

 

By: /s/William W. Hunt

 

Name: William W. Hunt

 

Its:  

Chairman of the Board

THE SELLER:

PENN TREATY AMERICAN CORPORATION

 

 

 

By: /s/William W. Hunt

 

Name: William W. Hunt

 

Its:  

President and CEO

 

 

 

 

 

53

 

 